Exhibit 10.45

DWFLLP

110 Queen Street Glasgow G13HD DX GW9 LP - 1 Glasgow 12

T +44 (0) 141 228 8000 F +44 (0) 141 228 8310 www.dwf.law

[g20180530144149124372.jpg]

David Ratter

DWF LLP

96 Fountainbridge

Edinburgh

EH3 9QA

 

Your Ref:

 

Our Ref:

CJM/201667-5

Please quote this when replying

Date:

16 February 2018

Please ask for:

Ext:

Direct Dial:

E-mail:

Direct Fax:

Chris McLeish

562052

+44 (0)141 228 8052

Chris.McLeish@dwf.law

+44 (0)141 228 8310

 

 

 

 

 

Dear Sirs

QUOTIENT BIOCAMPUS LIMITED

ROSLIN ASSETS LIMITED

SITE 3, BIO CAMPUS, ROSLIN, MIDLOTHIAN

 

On behalf of and as instructed by the Seller, we offer to sell the Property to
the Purchaser on the following conditions:-

1.

Definitions and Interpretation

 

1.1.

In the Missives:

"2003 Act" means the Land Reform (Scotland) Act 2003;

"2003 Act Notice" means any copy application, invitation to make representations
or notice in terms of the 2003 Act in respect of the Property;

"2012 Act" means the Land Registration etc (Scotland) Act 2012;

"Advance Notice" means an advance notice as defined in Section 56 of the 2012
Act;

"Agreed Form" means the form of the Warranties and Product Guarantees in the
form of the draft warranties and product guarantees previously provided to the
Purchaser and approved by the Purchaser or the Purchaser's Solicitors;

"Alba" means Alba Bioscience Limited, incorporated under the Companies Acts with
Registered Number SC310584 and having their Registered Office at Douglas
Building Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL

"Appointment" means the Sub-Consultancy Agreement between MW High Tech Projects
UK Limited and Fletcher Joseph (Edinburgh) Limited dated 17 January 2018

DWF LLP is a limited liability partnership registered in England and Wales with
registered number OC328794.

The term Partner is used to refer to a Member of DWF LLP or an employee or
consultant with equivalent standing and qualifications

A list of the Members of DWF LLP and of the Non-Members who are designated as
Partners is

open to inspection at rts registered of11ce, 1 Scott Place. 2 Hardman Street,
Manchester M3 3AA

DWF LLP (registered number OC328794) is authorised and regulated by the
Solicitors Regulation Authority

DWF LLP is also recognised as an incorporated practict;l by the Law Society of
Scotland (registered

number 43186).

ISO 9001 :2008 Certificate No LRQ 4003826

--------------------------------------------------------------------------------

 

"Beneficial Owner" means Roslin Estate Company, a firm having their place of
business at Maybrook House, Blackfriars Street, Manchester M3 2EG;

"Building Contract" means the contract in the form of a JCT Design and Build
2011 between the Seller and MW High Tech Projects UK Limited dated 18 December
2015;

"Building Contractor" means MW High Tech Projects UK Limited incorporated under
the Companies Act Registered Number 05179071 and having their Registered Office
at Unit C1, Methuen South, Methuen Park, Bath Road, Chippenham SN14 0GT;

"Building Contractor Collateral Warranties" means a validly executed Collateral
Warranty in the Agreed Form in favour of each of the Purchaser and the Funder;

"Business Day" means a day on which clearing banks in Edinburgh, Glasgow and
London are open for normal business

"Price Retention" means the sum of Three hundred and fifty thousand pounds
(£350,000)

"Completion" means the Date of Entry or, if later, the date when the Completion
Payment is paid and the purchase of the Property is completed in terms of the
Missives;

"Completion Payment" means the Price subject to all adjustments provided for in
the Missives (including all rent and other apportionments) and under deduction
of the Price Retention;

"Conclusion Date" means, unless otherwise specified, the first date on which the
Missives create a concluded contract;

"Consultant" means Fletcher Joseph (Edinburgh) Limited incorporated under the
Companies Acts Registered Number SC163995 and having its Registered Office at 5
Millar Place, Edinburgh EH10 5HJ;

"Consultant Warranties" means a validly executed Collateral Warranty in the
Agreed Form by the Consultant in favour of each of the Purchaser and the Funder;

"Construction Documents" means copies of the complete and fully executed
construction documents listed at Part 3B of the Schedule;

"Date of Entry" means 16 March 2018 or such other date as the Purchaser and the
Seller may agree in writing with specific reference to the Missives;

"Deliverable Items (Completion)" means

 

(a)

The current draft of the Health and Safety File in respect of the Recently
Competed Works complying in all respects with the CDM Regulations;

 

(b)

A schedule listing the names and addresses of all contractors, consultants,
sub-contractors and suppliers who have been involved in or concerned with the
Recently Completed Works;

"Deposit Agreement" means the Rent Deposit Agreement to be entered into between
the Purchaser and Alba Bioscience Ltd in the form of the draft contained in Part
16 of the Schedule;

"Design Documents" means all finalised plans, drawings, elevations, sections,
specifications and other design information relating to the Recently Completed
Works;



--------------------------------------------------------------------------------

 

"Disclosed Documents" means the documents listed in Part 1 of the Schedule;

"Disposition" means the disposition of the Property in favour of the Purchaser
in terms of the draft set out in Part 8 of the Schedule;

"Funder" means Rothschild Bank International Limited, a company incorporated in
Guernsey with Company Registration Number 1088 and having its Registered Office
at St Julian's Court, St Peter Port, Guernsey GY1 3BP and Partnership Life
Assurance Company Limited, a company incorporated under the Companies Act in
England and Wales with Company Number 05465261 and having its Registered Office
at 5th Floor, 110 Bishopsgate, London EC2N 4AY (designed as N M ROTHSCHILD &
SONS LIMITED (as security agent) incorporated and registered in England and
Wales with company number 925279 whose registered office is at New Court, St
Swithin's Lane, London, EC4N 8AL for the purpose of the Warranties (with the
exception of the Letters of Reliance));

"Ground Lease Renunciation" means a validly executed renunciation of the Ground
Lease listed at Part 3 of the Schedule entered into between the Seller and
Scottish Enterprise in the form of the draft contained in part 5 of the
Schedule;

"Guarantee" means the Guarantee to be entered into between (One) Quotient
Limited and Quotient Suisse S.A; and (Two) the Purchaser in the form contained
in part 13 of the Schedule;

"Encumbrances" are encumbrances as set out in Section 9 of the 2012 Act;

"HMRC" means HM Revenue & Customs;

"Interest" means interest on the sum in question at 4% per annum above the base
rate from time to time of Royal Bank of Scotland plc from the date that such sum
is due for payment or, if there is no such date specified, the date of demand
for such sum until such sum is paid;

"Landlord Waivers" means the waiver documents entered into between the Seller
and Close Brothers Limited in respect of certain items at the Property all as
specified in the documentation contained in Part 17 of the Schedule;

"Landlords" means the landlords under the Leases;

"Leases" means the lease(s) and other documentation listed in Part 3A of the
Schedule;

"Letter of Reliance " means a validly executed Letter of Reliance by Mason Evans
Partnership Limited in respect of their Report on Site Investigations in respect
of the Property dated October 2015 addressed to each of the Purchaser and the
Funder in the Agreed Form;

"Licence for Works" means a licence for works in the form of the draft contained
in Part 12 of the Schedule;

"Minute of Variation" means the Minute of Variation of lease to be entered into
between the Seller and the Tenant in the form contained in part 6 of the
Schedule;

"Necessary Consents" means all necessary consents, licenses, permissions,
certificates, authorisations, approvals or relaxations required from any local
or any other competent authority or statutory undertaker or any other party for
the undertaking and completion of the Recently Completed Works and including
without prejudice to the foregoing generality all planning permissions and
building warrants;

"Opinion Letters" means foreign jurisdiction opinion letters issued by a
reputable firm of Jersey Lawyers (in the case of Quotient Limited) and Swiss
Lawyers (in the case of Quotient Suisse S.A) in respect of the obligations of
those parties in terms of the Guarantee, which



--------------------------------------------------------------------------------

 

opinion letter shall be in a form provided by the opining lawyers subject to
such reasonable amendments as may be required by the Purchaser's Solicitors and
approved by the opining lawyers (also acting reasonably) but which letters
shall, for the avoidance of doubt, confirm the capacity of each party to enter
into the guarantee and shall confirm that each party's execution of the
Guarantee complies with the laws of their state of origin.

"Missives" means the contract constituted by this offer and all duly executed
letters following on it;

"Post–Completion Deliverable Items" means, collectively, complete hard and (when
available) electronic copies of each of the following:

 

(a)

The final "as-built" Design Documents delineating all details of construction
and services with dimensions and such other information (including performance
manuals and full copies of all maintenance agreements and guarantees in respect
of the Recently Completed Works or any part thereof) as will facilitate future
maintenance of the Recently Completed works, including all variations;

 

(b)

The final Health and Safety File in respect of the Recently Competed Works
complying in all respects with the CDM Regulations;

 

(c)

The written consent from Scottish Water in respect of the connection of the
Property to the public water and sewerage system pursuant to the Recently
Completed Works;

(d)The Energy Performance Certificate in respect of the Recently Completed Works

"Price" means FOURTEEN MILLION NINE HUNDRED AND FIFTY THOUSAND POUNDS
(£14,950,000) Sterling exclusive of any VAT;

"Property" means ALL and WHOLE the heritable property known as Site 3, Bio
Campus, Roslin, Midlothian extending to 3.18 hectares or thereby all as more
particularly described in the Seller Disposition and the Disposition: Together
with (i) the whole buildings and erections on it, (ii) the whole Landlords'
fixtures and fittings in and on it, (iii) the whole rights, parts, privileges
and pertinents, and (iv) the Landlords' interest in and under the Leases;

"Product Guarantees" means the Product Guarantee from Kingspan Limited in
respect of panels and Aluminium metal façade which have been installed as part
of the Recently Completed works; together with any other product guarantees
obtained by and on behalf of the Seller in respect of the Recently Completed
Works.

"Purchaser" means Roslin Assets Limited, incorporated under the Companies Acts
(Registered Number 10893348 ) and having its Registered Office at 5th Floor,
Maybrook House, 40 Blackfriars Street, Manchester M3 2EG;;

"Purchaser's Bank" means (a) the client account of the Purchaser's Solicitors
and/or (b) the client account of the solicitors acting for the Purchaser's
heritable creditor and/or (c) if it is a bank which is a shareholder in CHAPS
Clearing Co. Limited, and the funds in question are loan funds from that bank
for the purpose of acquiring the Property, the Purchaser's heritable creditor;

"Purchaser Deposit" means the sum of Twenty Five Thousand Pounds (£25,000)
STERLING.

"Purchaser's Solicitors" means David Ratter, DWF LLP, 96 Fountainbridge,
Edinburgh (Ref: M52733-5/DAR) or such other solicitors as the Purchaser may
appoint in their place from time to time and who have been notified in writing
to the Seller's Solicitors;



--------------------------------------------------------------------------------

 

"RCIL" means the register of community interests in land held by the Keeper of
the Registers of Scotland;

"Recently Completed Works" means the works carried out pursuant to the Building
Contract and in respect of which the Certificate of Practical Completion was
issued on 19 January 2018;

"Rent Deposit" means the rental deposit of THREE MILLION SIX HUNDRED THOUSAND
POUNDS (£3,600,000) Sterling payable pursuant to the Deposit Agreement;

"Retention Bond" means the Retention Bond comprised by the letter by Commerzbank
Aktiengesellschaft to the Seller dated 18 January 2018 reference Retention
Guarantee Number AZSAV7027208001;

"Schedule" means the schedule annexed to this offer;

"Seller" means QUOTIENT BIOCAMPUS LIMITED, incorporated under the Companies Acts
(Registered Number SC514165) and having its Registered Office at Douglas
Buildings, Pentlands Science Park, Bush Loan, Penicuick EH26 0PL;"Seller's Bank
Account" means Bank: Royal Bank of Scotland plc, Sort Code: 16-00-02, Account
Number: 21117212, Account Name: DWF LLP Clients Account or such other UK
clearing bank account as the Seller's Solicitors nominate by written notice to
that effect at least 3 Business Days prior to the Date of Entry;

"Seller Disposition" means a validly executed Disposition by Scottish Enterprise
in favour of the Seller in respect of the Property in the form of the draft
contained in part 9 of the Schedule;

"Seller's Solicitors" means Chris Mcleish, DWF LLP, 110 Queen Street, Glasgow
(Ref: CJM/2016677-5) or such other solicitors as the Seller may appoint in their
place from time to time and who have been notified in writing to the Purchaser's
Solicitors;

"Snagging List" means the snagging list attached to the Certificate of Practical
Completion issued under the Building Contract;

"Sub Consultant Appointments" means each Appointment with a Sub-Consultantin
such form as the Seller shall agree with the relevant Sub Consultants and the
Consultant and shall be approved by the Purchaser acting reasonably ;

"Sub Consultants" means the Sub-Consultants listed in Part 11 of the Schedule;

"Sub Consultants Warranties" means a validly executed Collateral Warranty from
each of the Sub Consultants in favour of each of the Purchaser in such form as
the Seller shall agree with the relevant Sub Consultants and shall be approved
by the Purchaser acting reasonably;

"Sub-Contracts" means each Sub-Contract with a Sub-Contractor a copy of which
has been exhibited to the Purchaser;

"Sub-Contractor" means the Sub-Contractors listed in Part 11 of the Schedule;

"Sub-Contractor Warranties" means a validly executed Collateral Warranty from
each of the Sub Contractors in favour of each of the Purchaser and the Funder in
the Agreed Form;

"Tenants" means the current tenants (both collectively and individually) under
the Leases;

"Title Deeds" means the title deeds of the Property listed in Part 2 of the
Schedule;

"TOGC" means a transfer of a business as a going concern for the purposes of
Section 49(1) of the VAT Act and Article 5 of the Value Added Tax (Special
Provisions) Order 1995;



--------------------------------------------------------------------------------

 

"VAT" means value added tax as provided for in the VAT Act and any tax similar
or equivalent to value added tax or performing a similar fiscal function;

"VAT Act" means the Value Added Tax Act 1994;

"VAT Group" means two or more bodies corporate registered as a group for VAT
purposes under Section 43 of the VAT Act; and

"Warranties" means the Building Contractor Warranties, the Consultant
Warranties, the Letters of Reliance, the Sub-Consultant Warranties and the
Sub-Contractor Warranties.

 

1.2.

In the Missives, unless otherwise specified or the context otherwise requires:-

 

1.1.2

any reference to one gender includes all other genders;

 

1.1.3

words in the singular only include the plural and vice versa;

 

1.1.4

any reference to the whole is to be treated as including reference to any part
of the whole;

 

1.1.5

any reference to a person includes a natural person, corporate or unincorporated
body (whether or not having separate legal personality) and words importing
individuals include corporations and vice versa;

 

1.1.6

any reference to a Clause, Schedule or Part of the Schedule is to the relevant
Clause, Schedule or Part of the Schedule of or to this offer and reference, in
any Part of the Schedule, to a numbered paragraph is a reference to the relevant
numbered paragraph in that Part of the Schedule;

 

1.1.7

any reference to a statute or statutory provision includes any subordinate
legislation which is in force from time to time under that statute or statutory
provision;

 

1.1.8

any reference to any statute, statutory provision or subordinate legislation is
a reference to it as it is in force from time to time taking account of any
amendment or re-enactment;

 

1.1.9

any phrase introduced by the words "including", "include", "in particular" or
any similar expression is to be construed as illustrative only and is not to be
construed as limiting the generality of any preceding words;

 

1.1.10

a document will be duly executed only if it is executed in such manner as meets
the requirements of Section 3 or Sections 9B and 9C of the Requirements of
Writing (Scotland) Act 1995;

 

1.1.11

where at any one time there are two or more persons included in the expression
"Purchaser" or "Seller" obligations contained in the Missives which are
expressed to be made by the Purchaser and/or the Seller are binding jointly and
severally on them and their respective executors and representatives whomsoever
without the necessity of discussing them in their order;

 

1.1.12

any reference to funds being cleared means that the funds are immediately
available for withdrawal from the holder's bank account;

 

1.1.13

any reference to "reasonable consent" means the prior written consent of the
party in question, such consent not to be unreasonably withheld or delayed; and



--------------------------------------------------------------------------------

 

 

1.1.14

where a Clause provides that Interest is payable and that the sum must be paid
within a specified period, no Interest will accrue on the sum provided it is
paid within that period.

 

1.3.

The headings in the Missives are included for convenience only and are to be
ignored in construing the Missives.

 

1.4.

The Schedule forms part of the Missives.

2.

Price

 

2.1.

Deposit

 

2.1.1.

Payment

2.1.1.1 The Purchaser Deposit will be:-

 

(a)

paid by the Purchaser within 1 Business Day after the Conclusion Date by
instantaneous bank transfer of cleared funds from the Purchaser’s Bank to the
Seller’s Solicitors; and

 

(b)

placed by the Seller’s Solicitors in an interest bearing account immediately on
receipt and be held by them as stakeholders on behalf of the Purchaser and the
Seller pending the occurrence of any of the events described in Clauses 2.1.3.1
to 2.1.3.6.

2.1.1.2. payment not made in accordance with Clause 2.1.1.1(a) may be refused.

 

2.1.2.

Cancellation

If the Purchaser fails to pay the whole of the Purchaser Deposit with any
Interest due as set out in Clause 2.4 within 5 Business Days after the due date
the Seller is entitled to rescind the Missives and retain any part of the
Purchaser Deposit and Interest which has been paid by the Purchaser as its own
monies.

 

2.1.3.

Treatment of Purchaser Deposit

The Purchaser Deposit will be:-

 

2.1.3.1

treated as a payment to account of the Price if the purchase of the Property
proceeds, and accordingly released at Completion;

 

2.1.3.2

forfeited to the Seller if the Purchaser is in material breach of its
obligations under the Missives and the Seller properly rescinds the contract
constituted by the Missives as a result;

 

2.1.3.3

forfeited to the Seller if the Seller properly rescinds the Missives in
accordance with Clause 2.5 (Cancellation of Sale);



--------------------------------------------------------------------------------

 

 

2.1.3.4

returned to the Purchaser if the Purchaser properly resiles from the Missives

 

2.1.3.5

returned to the Purchaser if either the Seller or the Purchaser properly resiles
from the Missives or if the Missives automatically terminate in each case in
accordance with Clause 7.5.4] (Community Interests);

 

2.1.3.6

returned to the Purchaser if either Seller or the Purchaser properly resiles
from the Missives in accordance with Clause 12.2 (Damage or Destruction).

 

2.1.4

Interest

 

2.1.4.1

If the Purchaser Deposit or any part of it is not paid to the Seller on the due
date then, notwithstanding consignation, the Purchaser will pay to the Seller
Interest on the outstanding money.

 

2.1.4.2

The interest accrued on the Purchaser Deposit will be paid to the party to whom
the Purchaser Deposit is payable in accordance with the foregoing provisions. 
For the avoidance of doubt, the interest will be treated as a payment to account
of the Price if Clause 2.1.3.1 applies.

 

2.1.5

Undertakings and Confirmations

 

2.1.5.1

The Seller and the Purchaser undertake that they will, and that they will
procure that their respective solicitors will, take all such steps as may be
necessary as expeditiously as possible to give effect to the foregoing
provisions, including signing all necessary bank forms and other documentation.

 

2.1.5.2

The Seller’s Solicitors and the Purchaser’s Solicitors respectively confirm, by
the issue and acceptance of this offer, that they are authorised to give effect
to this Clause 2.1 insofar as obligations are imposed on them.

 

2.2

Payment

 

2.2.1

The Completion Payment will be paid by the Purchaser on the Date of Entry by
instantaneous bank transfer of cleared funds from the Purchaser's Bank to the
Seller's Bank Account in exchange for the Disposition and other items to be
delivered by the Seller referred to in Clause 9.

 

2.2.2

A payment not made in accordance with Clause 2.2.1 may be refused.

 

2.3

Apportionment

The Price will be apportioned between Property and Fixed Plant as determined in
conformity with Clause 18.

 

2.4

Interest

If the Completion Payment (and any VAT which the Purchaser has agreed in terms
of Clause 3 to pay to the Seller on the Date of Entry) or any part of it is not
paid to the Seller on the Date of Entry then, notwithstanding consignation or
that the Purchaser has not taken entry, the Purchaser will pay to the Seller
Interest on the outstanding money.



--------------------------------------------------------------------------------

 

 

2.5

Cancellation of Sale

If the Purchaser fails to pay the Completion Payment (and any VAT which the
Purchaser has agreed in terms of Clause 3 to pay to the Seller on the Date of
Entry) with Interest as set out in Clause 4 within 10 Business Days after the
Date of Entry the Seller is entitled to rescind the Missives, to re-sell the
Property to any third party and to claim damages from the Purchaser which may
include:-

 

2.5.1

all costs and expenses incurred in relation to the re-marketing of the Property
and the re-sale of it;

 

2.5.2

any shortfall between:-

 

2.5.2.1

the sale price received by the Seller on any such re-sale; and

 

2.5.2.2

the Price; and

 

2.5.3

financial losses including increased funding costs which the Seller would not
have incurred had the Price been paid on the Date of Entry and interest which
the Seller could have earned on the Price had it been paid on the Date of Entry.

If the Seller rescinds the Missives, no Interest will be due by the Purchaser in
terms of Clause 2.4.

 

2.6

Receipt of Money

For the purposes of this Clause 2, money will not be deemed paid to the Seller
until such time as same day credit on it is available to the holder of the
Seller's Bank Account in accordance with normal banking procedure.

 

2.7

Suspension

The provisions of Clauses 2.4 and 2.5 will not apply and the Seller will not be
entitled to the rents under the Leases in terms of Clause 4.2 for any period of
time during which the delay in payment by the Purchaser is due to any failure or
breach by or on behalf of the Seller to implement its obligations or duties
under the Missives on time.

 

2.8

Price Retention

At Completion the Price Retention shall be placed by the Purchaser's solicitors
and the Seller's solicitors jointly in an interest bearing account and be held
by them as stakeholders on behalf of the Purchaser and the Seller pending the
occurrence of the Payment Date as specified in paragraph 1.5 of Part 18 of the
Schedule.  The terms of Clauses 2.1.4.1 and 2.1.5 shall apply mutatis mutandis
to the Price Retention.  The Seller and the Purchaser irrevocably instruct their
respective solicitors to execute any documentation properly due to be executed
by them in order to give proper effect to this clause and the terms of Part 18
of the Schedule.

3

VAT –

 

3.1

TOGC

 

3.1.1

The Seller and the Purchaser agree:



--------------------------------------------------------------------------------

 

 

3.1.1.1

that the sale of the Property constitutes a TOGC and accordingly no VAT will be
charged on the Price at Completion and no VAT will form part of the Completion
Payment;

 

3.1.1.2

that the business of letting the Property for a consideration is capable of
being operated separately as a business; and

 

3.1.1.3

to use all reasonable endeavours both before and after Completion to procure
that the sale of the Property is treated by HMRC as a TOGC.

 

3.1.2

The Seller confirms to the Purchaser that:

 

3.1.2.1

it (or the representative member of its VAT Group) is registered for the
purposes of VAT;

 

3.1.2.2

either it or a person of which it is, and will at Completion be, a relevant
associate (for the purposes of the VAT Act, Schedule 10, paragraph 2) has
exercised pursuant to the VAT Act, Schedule 10, paragraph 2 (or been treated
pursuant to the VAT Act, Schedule 10, paragraph 21 as having exercised) an
option to tax in respect of the Property and has duly notified that option to
HMRC to the extent required in order to make it effective;

 

3.1.2.3

it (or such other person referred to in Clause 3.1.2.2) has not revoked, and
will not revoke before Completion, its option and, where such option is treated
as having been exercised as a result of a real estate election having been made,
will not prior to Completion take any action, or omit to take any action, by
virtue of which HMRC could revoke such real estate election;

 

3.1.2.4

the assets to be transferred to the Purchaser in terms of the Missives have been
and will, in the period up to Completion, be used continuously for the Seller's
business comprising the letting of and the collection of rents from property and
such assets are the only assets in the business to be transferred; and

 

3.1.2.5

at Completion the Seller and the Tenants will not be members of the same VAT
Group.

The Seller has exhibited evidence of the matters stated in Clauses 3.1.2.1 and
3.1.2.2, which will include, if received by the Seller (or such other person
referred to in Clause 3.1.2.2 prior to Completion, an acknowledgement by HMRC of
the notification of such option to tax or where the option to tax is treated as
having been exercised in respect of the Property by virtue of the VAT Act,
Schedule 10, paragraph 21, an acknowledgement by HMRC of the real estate
election made).

 

3.1.3

If, notwithstanding the provisions in this Clause 3, HMRC direct in writing that
VAT is chargeable on the sale of the Property, the Seller will notify the
Purchaser in writing within 5 BusinessDays of the Seller being so advised by
HMRC.

 

3.1.4

The Purchaser will pay to the Seller within 10 BusinessDays of written demand a
sum equal to the amount of VAT determined by HMRC, in exchange for a valid VAT
invoice.



--------------------------------------------------------------------------------

 

 

3.1.5

Subject to Clause 3.1.7, the Purchaser will pay, in addition, to the Seller
within 10 Business Days of written demand an amount equal to the total of any
interest, penalties, claims, losses, damages, costs and expenses arising as a
consequence of, or in relation to the failure to charge and collect VAT on the
Price at Completion and to account for such VAT to HMRC except to the extent
that VAT is chargeable on the Price as a consequence of the Seller's failure to
comply with its obligations and undertakings in terms of this Clause 3.

 

3.1.6

The Seller will use all reasonable endeavours to minimise the amount due under
Clause 3.1.6.

 

3.1.7

If the Purchaser fails to pay any amount due under Clauses 3.1.5 and 3.1.6
within the relevant time limit, the Purchaser will pay Interest on the
outstanding amount.  No Interest will be payable under this Clause in respect of
any amount and time period to the extent that the Seller has already been
compensated under Clause 3.1.6 for interest in respect of the same amount and
the same time period.

 

3.1.8

The Purchaser and the Seller do not intend to make a joint application under
regulation 6(1) of the VAT Regulations 1995 (SI 1995/2518) for the Purchaser to
be registered for VAT under the Seller's VAT registration number and the Seller
confirms that it will allow the Purchaser such access to VAT records relating to
the Property as required by Section 49 of the VAT Act as amended by the Finance
Act 2007.

 

3.1.9

The Seller and the Purchaser shall, and the Purchaser shall procure that the
Beneficial Owner shall, enter into an agreement before Completion in the form of
the Notice of Agreement to Adopt Statement of Practice comprised within Part 20
of the Schedule.  The Seller shall sign and return the said Notice within 5
Business Days of receipt.

 

3.1.10

The Purchaser confirms to the Seller that it is acting as nominee for the
Beneficial Owner in relation to the purchase of the Property.

 

3.1.11

The Purchaser confirms to the Seller that it will procure that:

 

3.1.11.1

the Beneficial Owner will be registered for the purposes of VAT at Completion;

 

3.1.11.2

before Completion the Beneficial Owner will:

 

3.1.11.2.1

exercise an option to tax in respect of the Property under the VAT Act, Schedule
10, paragraph 2 or make a real estate election under the VAT Act, Schedule 10,
paragraph 21; and

 

3.1.11.2.2

duly notify such option to tax or real estate election (as the case may be) to
HMRC;

in either case, so as to ensure that the conditions in Article 5(2A) of the
Value Added Tax (Special Provisions) Order 1995 will be satisfied in respect of
the Purchaser's acquisition of the Property from the Seller;

 

3.1.12

the Beneficial Owner will not revoke its option either before or after
Completion and, where such option is treated as having been exercised as a
result of a real estate election having been made, will not take any action,



--------------------------------------------------------------------------------

 

 

or omit to take any action, by virtue of which HMRC could revoke such real
estate election;

 

3.1.13

the Beneficial Owner will use such assets in carrying on the same kind of
business as the Seller' namely that detailed in clause 3.1.13; and

 

3.1.14

the Beneficial Owner and the Tenants will not be members of the same VAT Group.

 

3.1.15

The Purchaser confirms to the Seller that it will deliver to the Seller before
Completion a VAT Notification in the form comprised in Part 19 of the Schedule
duly signed by or on behalf of the Beneficial Owner confirming that Article 5
(2B) of the Value Added Tax (Special Provisions) Order 1995 does not apply to
the Beneficial Owner in relation to the purchase of the Property.

 

3.1.16

The Purchaser will exhibit to the Seller, as soon as reasonably practicable, and
in any event before Completion, evidence of the matters stated in 3.1.11.1 and
3.1.11.2 which will include an acknowledgement from HMRC of the notification of
such option to tax or, as the case may be, such real estate election if received
by the Purchaser prior to Completion.

 

3.2

Capital Goods Scheme

The Seller confirms to the Purchaser that none of the assets to be transferred
to the Purchaser in terms of the Missives is a capital item to which the Capital
Goods Scheme (per Regulation 112 to 116 of the Value Added Tax Regulations 1995
as amended) applies or will apply in the period up to Completion.

4.

Entry and Apportionments

 

4.1

Entry

Entry to the Property subject only to and with the benefit of the Leases will be
given on the Date of Entry.

 

4.2

Rent Apportionment

 

4.2.1

The rents payable under the Leases will, subject to Clause 2.7, be apportioned
(net of VAT) at Completion on the basis that the Purchaser will receive a
1/365th part of the rent for each day from (and including) Completion to (but
not including) the next rent payment date(s) under the Leases.

 

4.2.2

The rents will be apportioned on the assumption that the Seller has received
payment of all sums due prior to Completion, whether or not that is in fact the
case.

 

4.3

Other Apportionments

 

4.3.1

All other payments under the Leases and all other outgoings for the Property
(other than rates and, insurance) will be apportioned as at Completion on an
equitable basis.

 

4.3.2

Within 5 Business Days after Completion, the Seller or the Seller's Solicitors
will advise the local authority of the change of ownership of the Property so
that any apportionment of rates can be carried out by the local authority.



--------------------------------------------------------------------------------

 

5.

Other Payments

 

5.1

Arrears

 

5.1.1

If any rents or other payments under the Leases are in arrears at Completion the
Purchaser will use all reasonable endeavours to procure payment from the Tenants
as soon as practicable after Completion provided that the Seller keeps the
Purchaser free of expense.

 

5.1.2

The Purchaser will pay to the Seller all sums relating to such arrears (together
with any interest paid by the Tenants in terms of the relevant Lease) within 5
Business Days of cleared funds being received from the relevant Tenant.

 

5.1.3

If the Seller or its agents receive any payments from the Tenants after
Completion which do not relate to arrears due to the Seller it will pay them to
the Purchaser within 5 Business Days of cleared funds being received from the
relevant Tenant.

 

5.1.4

If requested by the other, the Seller and the Purchaser will each assign to the
other such rights as are reasonably necessary to enable them to recover from the
Tenants any sums due under the Leases to which they are entitled in terms of the
Missives.  The Seller may not take any steps to sequestrate any Tenant or
appoint a receiver or liquidator to any Tenant except with the reasonable
consent of the Purchaser.

 

5.2

Rent Deposit

 

5.2.1

At Completion the Seller will procure that there is paid by Alba to the
Purchaser the Rent Deposit (and the Purchaser shall be entitled to deduct the
Rent Deposit from the Completion Payment in the event that Alba does not pay the
Rent Deposit at Completion);

 

5.2.2

The Purchaser (provided the Purchaser's Solicitors are supplied with the
relevant engrossment by the Seller's Solicitors not less than 10 Business Days
prior to the Date of Entry) shall validly execute and deliver to the Seller's
Solicitors not less than 5 Business Days prior to the Date of Entry, the Deposit
Agreement.  The Seller shall then procure that Alba validly executes the Deposit
Agreement and delivers the original to the Purchaser at Completion so that the
Purchaser may attend to registration as soon as practicably possible following
Completion and provide the Seller's Solicitor with an extract of the Deposit
Agreement.

6.

Disclosed Documents

 

6.1

Subject to Clause 9 the Purchaser is deemed to have examined the Disclosed
Documents and accepts that it is purchasing the Property on the basis that it
has satisfied itself on all matters disclosed in them and on the validity and
marketability of the Seller's title to the Property.

 

6.2

Clause 6.1 will override any other provision of the Missives apparently to the
contrary and any confirmation given by the Seller in the Missives is given
subject to the Disclosed Documents whether or not that is expressly stated.



--------------------------------------------------------------------------------

 

7.

Title

 

7.1

Encumbrances

 

7.1.1

So far as the Seller is aware there are no Encumbrances affecting the Property
other than as referred to in the Disclosed Documents.

 

7.1.2

The Property is sold with and under the Encumbrances affecting the Property
whether specified or referred to in the Title Deeds or not.

 

7.1.3

To the extent that the same are not properly payable by the Tenants, the Seller
shall be responsible for all payments due under the Title Deeds in respect of
the period prior to Completion and will pay within 10 Working Days of demand by
the Purchaser any such monies as are invoiced to the Purchaser in respect of
said period.

 

7.2

Minerals

The minerals are included in the sale to the extent to which the Seller has any
right to them.

 

7.3

Outstanding Disputes

During the period of the Seller's ownership of the Property, there have been no
disputes which remain outstanding with neighbouring proprietors or third parties
about items common to the Property and adjacent premises, access to or from the
Property, the title to the Property or similar matters.

 

7.4

Possession

The Seller confirms that it is currently in possession of the Property and has
been in possession of the subjects let in terms of the Ground Lease listed at
Part 3 of the Schedule openly, peaceably and without judicial interruption for a
continuous period of at least one year.

 

7.5

Community Interests

 

7.5.1

The Seller has not received any 2003 Act Notice.

 

7.5.2

If the Seller receives any 2003 Act Notice prior to registration of the
Disposition, then the Seller will immediately:

 

7.5.2.1

notify the Purchaser; and

 

7.5.2.2

exhibit a copy of it to the Purchaser.

 

7.5.3

If the Seller receives any 2003 Act Notice (whether before, on or after
Completion) which relates to an application by a community body to register an
interest in the Property received by the Scottish Ministers after the Conclusion
Date, the Seller will immediately:

 

7.5.3.1

exhibit a copy of the Missives and any other information in terms of Section 39A
of the 2003 Act to the Scottish Ministers to ensure that the Scottish Ministers
decline to consider the application in terms of Section 39(5) of the 2003 Act;
and



--------------------------------------------------------------------------------

 

 

7.5.3.2

exhibit evidence to the Purchaser of compliance with Clause 7.5.3.1.

 

7.5.4

If the Seller receives any 2003 Act Notice (whether on or before Completion)
which relates to any application by a community body to register an interest in
the Property received by the Scottish Ministers on or before the Conclusion
Date:

 

7.5.4.1

either party will be entitled to resile from the Missives without penalty on
delivery of a written notice to that effect to the other's solicitors, not later
than 5 Business Days after the date on which the Purchaser has received the copy
2003 Act Notice in terms of Clause 7.5.2.2, time being of the essence; or

 

7.5.4.2

if the original Date of Entry has passed because the Seller and the Purchaser
have been prevented by the 2003 Act Notice from taking any further steps to
transfer the Property, then:

 

7.5.4.2.1

the Seller will notify the Purchaser in writing within 2 Business Days after
receipt of notification from the Scottish Ministers or from the community body
(as appropriate) of any of the matters referred to in Clause
7.5.47.5.4.27.5.4.2.2, and

 

7.5.4.2.2

subject to Clause 7.5.47.5.4.3, the Date of Entry will be 5 Business Days after
receipt of the notice from the Seller confirming that:

 

7.5.4.2.2.1

the Scottish Ministers have decided not to enter the community interest in land
to which the 2003 Act Notice relates in the RCIL;

 

7.5.4.2.2.2

the community body has withdrawn the application to which the 2003 Act Notice
relates;

 

7.5.4.2.2.3

the Scottish Ministers have received written notice from the community body that
it will not exercise the right to buy the land; or

 

7.5.4.2.2.4

the Scottish Ministers have decided not to consent to allow the right to buy to
proceed.

 

7.5.4.3

and if the Scottish Ministers decide to enter the community interest in land to
which the 2003 Act Notice relates in the RCIL either party will be entitled to
resile from the Missives without penalty on delivery of a written notice to that
effect to the other's solicitors, prior to the date on which either:

 

7.5.4.3.1

the community body withdraws the application to which the 2003 Act Notice
relates; or



--------------------------------------------------------------------------------

 

 

7.5.4.3.2

the Scottish Ministers receive written notice from the community body that it
will not exercise the right to buy the land; or

 

7.5.4.3.3

the Scottish Ministers decide not to consent to allow the right to buy to
proceed.

 

7.5.4.4

and if the community body completes the purchase of the Property then:

 

7.5.4.4.1

the Missives will automatically terminate on completion of the sale of the
Property to the community body; and

 

7.5.4.4.2

the Seller will notify the Purchaser that the Missives have terminated
immediately.

 

7.5.5

If the Disposition is of no effect by virtue of the 2003 Act then within 5
Business Days of the date on which this is established:

 

7.5.5.1

the Seller will pay to the Purchaser:

 

7.5.5.1.1

the Completion Payment (and any VAT on the Price); and

 

7.5.5.1.2

all sums properly expended for rates, utilities, insurance, service charge
expenditure and other outgoings for the Property in the period from (and
including) Completion;  

 

7.5.5.2

and, in exchange, the Purchaser will:

 

7.5.5.2.1

withdraw its application for registration of the Disposition and within 5 days
of receipt deliver it to the Seller; and

 

7.5.5.2.2

pay to the Seller any sums received by the Purchaser for rent and any other sums
received in its capacity as owner of the Property in the period from (and
including) Completion.

The Seller and the Purchaser will co-operate with each other and do such acts
and things, execute such deeds and documents and deliver such documents and
evidence as may be required to return the parties to the position in which they
were before Completion.

 

7.6

Advance Notices

 

7.6.1

The Seller will apply to the Keeper for an Advance Notice for the Disposition,
in the form adjusted with the Purchaser, to be either (i) entered on the
application record for the Property or (ii) recorded in the Register of Sasines
no earlier than 5 Business Days prior to the Date of Entry.  The cost of the
Advance Notice for the Disposition will be met by the Seller.

 

7.6.2

The Seller consents to the Purchaser applying to the Keeper for Advance Notices
for any deeds which the Purchaser intends to grant in relation to



--------------------------------------------------------------------------------

 

 

the Property.  The cost of any Advance Notices which the Purchaser applies for
will be met by the Purchaser.

 

7.6.3

If the Seller rescinds the Missives in the circumstances set out in Clause 2.5
(Cancellation of Sale) the Purchaser consents to the discharge of the Advance
Notice for the Disposition and the Purchaser confirms that it will immediately
discharge at its own cost any Advance Notice submitted by it if requested to do
so by the Seller.

 

7.6.4

If Completion is likely to occur after the Date of Entry, the Seller, if
requested to do so by the Purchaser, will apply for a further Advance Notice for
the Disposition, in the form adjusted with the Purchaser, and the cost of any
additional Advance Notices will be met:-

 

7.6.4.1

by the Seller, if the delay in settlement is due to any failure or breach by or
on behalf of the Seller to implement its obligations under the Missives on time;
or

 

7.6.4.2

by the Purchaser, if the delay in settlement is due to any failure or breach by
or on behalf of the Purchaser to implement its obligations under the Missives on
time.

 

7.6.5

The Seller's Solicitors will not provide any letter of obligation which
undertakes to clear the records of any deed, decree or diligence.

 

7.7

Land Register Requirements

 

7.7.1

Subject to Clause 7.7.2 the Seller will deliver to the Purchaser, on demand from
time to time and at the Seller's expense, such documents and evidence as the
Keeper may require to enable the Keeper to update or create (as the case may be)
the Title Sheet of the Property to disclose the Purchaser as the registered
proprietor of the whole of the Property.  Such documents will include (unless
the Property comprises part only of a building):-

 

7.7.1.1

a plan or bounding description sufficient to enable the Property to be
identified on the cadastral map; and

 

7.7.1.2

evidence (such as a plans report) that (i) the description of the Property in
the Title Deeds is habile to include the whole of the occupied extent and (ii)
there is no conflict between the extent of the Property and any registered
cadastral units.

 

7.7.2

After Completion, the Seller will deliver such documents and evidence as are
specified in Clause 7.7.1 only if the Disposition is presented for registration
not later than 14 days after Completion.

 

7.7.3

If the application for registration of the Disposition is rejected by the
Keeper, then the Seller will co-operate with the Purchaser and, at the
Purchaser’s expense, do such acts and things (including obtaining a further
Advance Notice), execute such deeds and documents and deliver such documents and
evidence as may be required to enable the Keeper to update or create (as the
case may be) the Title Sheet of the Property to disclose the Purchaser as the
registered proprietor of the whole of the Property.






--------------------------------------------------------------------------------

 

 

 

7.8

Trust Clause

If the Seller is a company and if requested in writing by the Purchaser at least
3 Business Days prior to the Date of Entry, the Disposition will incorporate a
declaration that the Seller will hold the Property as trustee for the Purchaser
and its successors, until the Keeper has created or updated (as the case may be)
the Title Sheet of the Property to disclose the Purchaser as the registered
proprietor of the whole of the Property.

8.

Leases

 

8.1

Confirmations

The Seller confirms that, except as disclosed in Part 4 of the Schedule:-

 

8.1.1

the Leases and the Minute of Variation accurately set out the whole terms of the
letting or occupation of the Property;

 

8.1.2

the Leases and the Minute of Variation; have not been amended or varied in a
manner which is binding on the Purchaser and they will not be so amended or
varied, prior to Completion, except with the prior written consent of the
Purchaser (and save in respect of the Renunciation of the Ground Lease which
will be completed prior to Completion pursuant to the Ground Lease
Renunciation);

 

8.1.3

the Seller is not aware of any material breach by the Tenants of any of their
obligations under the Leases which would not be reasonably ascertainable from an
inspection of the Property;

 

8.1.4

the Seller has not received written notification from any of the Tenants of
claims or disputes under the Leases against the Landlords which are outstanding;

 

8.1.5

there are no notices issued by the Seller to any of the Tenants, or by any of
the Tenants to the Seller, under the Leases which remain to be implemented;

 

8.1.6

no notices by or on behalf of any of the Tenants exercising any option to break
or terminate any of the Leases have been served on the Seller or vice versa;

 

8.1.7

the Seller has not received written notification of the insolvency, liquidation,
administration or receivership of any of the Tenants;

 

8.1.8

the Seller has not received written notification of the creation of any fixed or
floating charges over the interest of any of the Tenants under the Leases; and

 

8.1.9

The Lease shall continue in force notwithstanding the grant of the Seller
Disposition and the entering into of the Ground Lease Renunciation.

 

8.2

Period to Completion

The Seller will take all necessary steps which a prudent landlord (acting
reasonably) would take in the interests of good estate management to ensure that
the confirmations given in Clause 8.1 apply at Completion.



--------------------------------------------------------------------------------

 

 

8.3

Interim Management

 

8.3.1

In the period from the date of this offer until Completion, the Seller will:-

 

8.3.1.1

implement its obligations under the Leases;

 

8.3.1.2

continue to manage the Property and the Leases as a responsible landlord and in
accordance with the principles of good estate management; and

 

8.3.1.3

disclose in writing any changes to the confirmations given in Clause 8.1.

 

8.3.2

The Seller will not:-

 

8.3.2.1

terminate or accept a renunciation of any Lease; or

 

8.3.2.2

grant any new lease; or

 

8.3.2.3

vary any Lease, or

 

8.3.2.4

settle any rent review under the Leases, propose or agree any reference to a
third party for determination of any rent review or make or agree any proposal
for a reviewed rent; or

 

8.3.2.5

serve any notice under the Leases,or

 

8.3.2.6

carry out any alterations to the Property

except with the prior written consent of the Purchaser.

 

8.3.3

If any application to the Seller for its consent under the Leases is still
outstanding, or if any such application is made prior to Completion, the Seller
will not grant consent without the prior written approval of the Purchaser.  In
relation to each such application, the Purchaser will timeously comply with the
obligations of the Seller, as Landlords, failing which the Purchaser will
indemnify the Seller fully in respect of all liability incurred by the Seller to
the Tenants in relation to the relevant applications.

 

8.4

Rent Reviews

There are no outstanding rent reviews under any of the Leases.



--------------------------------------------------------------------------------

 

9.

Completion

 

9.1

At Completion, the Purchaser will pay the Completion Payment (and any VAT on the
Price) to the Seller in terms of Clause 2.1.

 

9.2

In exchange for the items referred to in Clause 9.1, at Completion the Seller
will deliver to the Purchaser;

 

9.2.1

Disposition

the Disposition duly executed by the Seller

 

9.2.2

Title Deeds

(a)the Title Deeds; and

 

(b)

all necessary links in title evidencing the Seller's exclusive ownership of the
Property;

 

9.2.3

Leases and the Minute of Variation

 

9.2.3.1

insofar as held by the Seller, the Leases; and

 

9.2.3.2

the principal signed Minute of Variation together with completed land register
application form and payment in respect of registration dues thereon.

 

9.2.4

The Guarantee and Rent Deposit Agreement

the Guarantee validly exceuted by Quotient Limited and Quotient Suisse S.A; and
the Deposit Agreement validly executed by Alba;

 

9.2.5

Disclosed Documents

the remaining Disclosed Documents;

 

9.2.6

Legal Reports

 

9.2.6.1

a legal report brought down to a date as near as practicable to Completion which
report will show:-

 

9.2.6.1.1

no entries adverse to the Seller's interest in the Property;

 

9.2.6.1.2

the Advance Notice for the Disposition; and

 

9.2.6.1.3

no other Advance Notices other than those submitted by the Purchaser;

 

9.2.6.2

a search in the RCIL brought down as near as practicable to Completion showing
nothing prejudicial to the ability of the Seller validly to transfer title to
the Property to the Purchaser

the cost of the legal report and search being the responsibility of the Seller;



--------------------------------------------------------------------------------

 

 

9.2.7

Charges Searches

searches in the register of charges and company file of the Seller (including a
search to identify the directors and the secretary of the Seller as at the date
of signing the Disposition) from the date of its incorporation or the date of
inception of the register (whichever is the later) brought down:-

 

9.2.7.1

as near as practicable to Completion; and

 

9.2.7.2

within 3 months following Completion, to a date at least thirty six days after
Completion

in both cases disclosing no entry prejudicial to the Purchaser's interest but
the Seller's Solicitors will not provide a letter of obligation in respect of
the updated search in the register of charges and company file;

 

9.2.8

Discharge/Deed of Restriction

 

9.2.8.1

a discharge/deed of restriction duly executed by the heritable creditor in any
standard security affecting the Property together with completed and signed
application forms for recording/registration and payment for the correct amount
of recording/ registration dues; and

 

9.2.8.2

evidence of the discharge of any standard securities affecting the ground lease
interest in the Property, specifically including Discharges by US Bank and
Scottish Enterprise, together with evidence of an application having been made
to register such discharges in the Land Register of Scotland;

 

9.2.9

Letter of Consent and Non-crystallisation

a letter of consent and non-crystallisation in the holder's usual form
(releasing the Property from charge or otherwise in terms that confer a valid
title on the Purchaser subject to compliance with any time limit for
registration of the Purchaser's title) in respect of the transaction envisaged
by the Missives from each holder of a floating charge granted by the Seller;

 

9.2.10

Change of Landlord

a notice of change of landlord in terms of the draft notice forming Part 7 of
the Schedule addressed to each of the Tenants and signed by the Seller's
Solicitors;

 

9.2.11

Construction Documents

Insofar as not already provided to the Purchaser, the Construction Documents.



--------------------------------------------------------------------------------

 

 

9.2.12

Foreign Jurisdiction Opinion Letters

The Opinion Letters together with evidence of satisfactory professional
indemnity insurance for each of the opining lawyers;

 

9.2.13

Seller Disposition

A certified true copy of the Seller Disposition together with evidence that the
Seller has submitted an application to register its title to the property at the
Land Register of Scotland pursuant to the Seller Disposition not less than 5
Working Days prior to the Date of Entry and provided evidence of same to the
Purchaser not less than 3 Working Days prior to the Date of Entry.

 

 

 

9.2.14

Ground Lease Renunciation

A certified true copy of the Ground Lease Renunciation together with evidence
that the Seller has submitted an application to register the Ground Lease
Renunciation at the Land Register of Scotland.

 

9.2.15

Seller's Solicitors' Letter of Undertaking

A Letter of Undertaking by the Seller's Solicitors in respect of the
registration of the Seller Disposition and the Ground Lease Renunciation and
completion of LBTT formalities in the Agreed Form;

 

9.2.16

Licence for Works

The Completed and validly executed Licence for Works with specification and
drawings annexed thereto, showing the tenant fit-out to the Property.

 

9.2.17

Warranties

The Warranties, declaring that that in the case of the Sub Consultants
Warranties, the Seller's obligation shall only be to use all reasonable
endeavours to obtain and deliver the Sub Consultants Warranties by Completion
or, if not available by then, within 2 months following Completion; and

 

9.2.18

Other Documents

any other deeds and documents to be delivered to the Purchaser on or before
Completion in terms of the Missives.

10.

Post Completion

Provided that the Disposition is presented for registration prior to the earlier
of 14 days after Completion and the date of expiry of the last Advance Notice
registered in relation to the Disposition in terms of Clause 7.6, the updated or
newly created Title Sheet of the Property will contain no exclusion or
limitation of warranty in terms of Section 75 of the 2012 Act and disclose no
entry, deed or diligence (including any charging order under the Buildings
(Recovery of Expenses) (Scotland) Act 2014 or any notice of potential liability
for costs registered under the Tenements (Scotland) Act 2004 or the Title
Conditions (Scotland) Act 2003) prejudicial to the interest of the Purchaser
other than such as are created by or against



--------------------------------------------------------------------------------

 

the Purchaser or have been disclosed to, and accepted in writing by, the
Purchaser prior to Completion.

11.

Insurance

 

11.1

From the Conclusion Date until Completion, the Seller will keep the Property
insured in accordance with the Landlords' obligations under the Leases.  As soon
as reasonably practicable after the Conclusion Date, the Seller will make
available to the Purchaser written details of such insurances, if it has not
already provided this information.

 

11.2

Immediately following the Conclusion Date, the Seller will use its reasonable
endeavours to have the Purchaser's interest in the Property (as purchaser, price
unpaid) endorsed or noted on or otherwise (either specifically or generically)
covered by its policies of insurance and will exhibit evidence to the Purchaser
that it has done so.

 

11.3

The Seller will:-

 

11.3.1

within 5 Business Days after Completion cancel such insurances (under
reservation of all prior claims); and

 

11.3.2

provided that the insurance premiums have been paid in full by the Tenants in
question, within 5 Business Days after receipt, refund to the relevant Tenants
all repayments of premium due to them and exhibit evidence to the Purchaser of
having done so.

12.

Damage or Destruction

 

12.1

Risk of damage to or destruction of the Property will not pass to the Purchaser
until Completion.

 

12.2

If prior to Completion the Property sustains damage (whether insured or
otherwise) which at common law would entitle a hypothetical tenant under a
hypothetical lease of the Property to an abatement of rent of an amount
exceeding 20% of the rent, either party will be entitled to resile from the
Missives without penalty on delivery of written notice to that effect to the
other's solicitors no later than midday on the date on which Completion is due
to take place, time being of the essence.

 

12.3

If there is any dispute as to whether the Property has suffered such damage, the
matter will be referred to the decision of an independent surveyor, who will act
as an expert, appointed, failing agreement, by the Chair of the RICS in Scotland
on application by either party.  The independent surveyor's decision will be
binding on the parties.  If the independent surveyor dies, delays or becomes
unwilling or incapable of acting then either the Seller or the Purchaser may
apply to the Chair to discharge that independent surveyor and appoint a
replacement.  The fees and expenses of the independent surveyor and the cost of
appointment are payable by the Seller and the Purchaser in the proportions which
the independent surveyor directs and if no direction is made, equally.

 

12.4

Subject to Clause 12.2 if the Property is damaged or destroyed by an insured
risk prior to Completion, the Seller's responsibility to the Purchaser, at
Completion, will be:-

 

12.4.1

to pay to the Purchaser the insurance proceeds received by the Seller to the
extent that they have not been spent on reinstatement; and

 

12.4.2

to assign its rights in respect of the insurance proceeds specified in Clause
12.4.1 to the Purchaser.



--------------------------------------------------------------------------------

 

13.

Statutory Matters

 

13.1

Statute

The Purchaser is deemed to have satisfied itself on the application of all
statute and statutory regulations and rules in so far as affecting or relating
to the Property and, except as expressly provided for in the Missives, the
Seller gives no warranties or assurances on such matters.

 

13.2

Statutory Repairs Notices

Any local authority statutory repairs notices (other than any notice or
requirement of any Environmental Authority made pursuant to the Contaminated
Land Regime (as such terms are defined in Clause 14) affecting the Property
which are issued prior to Completion will as between the Purchaser and the
Seller be the responsibility of the Seller except to the extent that (i) they
are instigated by or with the authority of the Purchaser or (ii) they are the
responsibility of any of the Tenants in accordance with the Leases.  Liability
under this Clause will subsist until met and will not be avoided by the issue of
a fresh notice.

 

13.3

Energy Performance

 

13.3.1

The Seller confirms that a valid current energy performance certificate (in
terms of the Energy Performance of Buildings (Scotland) Regulations 2008) will
be obtained for, and affixed to, the Property within 3 months of Completion.

 

13.3.2

The Property is not subject to The Assessment of Energy Performance of
Non-Domestic Buildings (Scotland) Regulations 2016.

 

13.3.3

The Property is not subject to a green deal plan as defined in Section 1 of the
Energy Act 2011.

14.

Environmental

 

14.1

Definitions

In Clauses 13.2 and 14:

"Contaminated Land Regime" means the contaminated land regime under Part 2A of
the Environmental Protection Act 1990 (as amended from time to time) and any
statutory instrument, circular or guidance issued under it;

"Environment" means any and all organisms (including humans), ecosystems,
natural or man-made buildings or structures, and the following media:-

 

(a)

air (including air within buildings or structures, whether above or below
ground);

 

(b)

water (including surface and ground water and water in wells, boreholes, pipes,
sewers and drains); and

 

(c)

land (including surface land and sub-surface strata and any land under seabeds
or rivers, wetlands or flood plains);

"Environmental Authority" means any person or legal entity (whether statutory or
non-statutory or governmental or non-governmental) having regulatory authority
under the Contaminated Land Regime; and

"Hazardous Substances" means any natural or artificial substance (whether in
solid or liquid form or in the form of a gas or vapour and whether alone or in
combination with any other



--------------------------------------------------------------------------------

 

substance) capable of causing harm to the Environment and/or harm to the health
of living organisms or other interference with the ecological systems of which
they form part and/or harm to property and/or in the case of humans, offence
caused to any sense.

 

14.2

Agreement as to Environmental Liabilities

The Seller and the Purchaser agree that:-

 

14.2.1

if any notice or requirement of any Environmental Authority made pursuant to the
Contaminated Land Regime is served on or made of either of them in respect of
the Property or any Hazardous Substances attributable to the Property, then, as
between the Seller and the Purchaser, the sole responsibility for complying with
such notice or requirement is to rest with the Purchaser to the exclusion of the
Seller; and

 

14.2.2

if any Environmental Authority wishes to recover costs incurred by it in
carrying out any investigation, assessment, monitoring, removal, remedial or
risk mitigation works under the Contaminated Land Regime in respect of the
Property or any Hazardous Substances attributable to the Property from either or
both of the Seller and the Purchaser then, as between the Seller and the
Purchaser, the sole responsibility for the payment of such costs is to rest with
the Purchaser to the exclusion of the Seller.

The agreements outlined under Clauses 14.2.1 and 14.2.2 are made with the
intention that any Environmental Authority serving any notice or seeking to
recover any costs should give effect to the agreements pursuant to the
Contaminated Land Regime.

The Seller and the Purchaser agree that the appropriate Environmental Authority
may be notified in writing of the provisions of Clause 14 if required to give
effect to the agreements outlined under Clauses 14.2.1 and 14.2.2.

 

14.3

Sold with Information

 

14.3.1

The Purchaser acknowledges to the Seller that:

 

14.3.1.1

it has been provided with the following reports, surveys and other environmental
information prior to the date of this offer:

Report on Site Investigations by the Mason Evans Partnership Limited dated
January 2013;

 

14.3.1.2

it has carried out or has had the opportunity to carry out its own
investigations of the Property for the purposes of ascertaining whether, and if
so the extent to which, Hazardous Substances are present in, on, under or over
the Property;

 

14.3.1.3

such information is sufficient to make the Purchaser aware of the presence in,
on, under or over the Property of any Hazardous Substances referred to in the
reports;

 

14.3.1.4

it relies at its own risk on the contents of any report, plan and other written
material and information either disclosed to it or orally communicated to it by
or on behalf of the Seller both as to the condition of the Property and as to
the nature and effect of any remedial works which may have been carried out
including but not limited to Report on Site Investigations by the Mason Evans
Partnership Limited dated January 2013 and no warranty is given



--------------------------------------------------------------------------------

 

 

or representation made by or on behalf of the Seller in this respect; and

 

14.3.1.5

it has satisfied itself as to the condition of the Property.

 

14.3.2

Both parties agree that:

 

14.3.2.1

both the Purchaser and the Seller are large commercial organisations;

 

14.3.2.2

the Purchaser has been given permission and adequate opportunity to carry out
its own investigations of the Property for the purpose of ascertaining whether,
and if so the extent to which, Hazardous Substances are present in, on, under or
over the Property;

 

14.3.2.3

the transfer of the Property pursuant to the Missives is an open market arm's
length transaction; and

 

14.3.2.4

the Seller will not retain any interest in the Property or any rights to occupy
or use the Property following Completion.

 

14.3.3

The acknowledgements in this Clause 14.3 are made in order to exclude the Seller
from liability under the Contaminated Land Regime so that the Seller is not an
appropriate person, as defined in it.

15.

No Employees

 

15.1

As at the Conclusion Date and Completion, the Seller confirms that there are no
persons to whom the provisions of the Transfer of Undertakings (Protection of
Employment) Regulations 2006 ("Employment Regulations") will apply in relation
to:-

 

15.1.1

the sale of the Property; and

 

15.1.2

the creation or cessation of any contractual relationship consequent to such
sale

with the effect of such person's employment (or liability for it and its
termination) being deemed to transfer to the Purchaser [or any contractor of the
Purchaser] at Completion.

 

15.2

If it is asserted or found by a court or tribunal that the Employment
Regulations apply in relation to any person ("Employee"), the Purchaser [or any
of its contractors] may terminate the employment of the Employee within 10
Business Days, where it has not already terminated, and if the Purchaser
complies with its obligations under this Clause 15 (where applicable), the
Seller undertakes to keep the Purchaser and/or its contractors indemnified, on
demand, against all costs, claims, liabilities and expenses (including
reasonable legal expenses) of any nature arising out of the employment of the
Employee prior to Completion or the termination of it (whether it is terminated
by the Purchaser or any other person and whether before, on or after
Completion).

16.

Guarantees and Construction Documents

 

16.1

With regard to the Product Guarantees, the Purchaser will:-

within 10 Business Days after Completion, intimate the sale of the Property (and
transfer of the Guarantee) to Kingspan Limited and deliver a copy of the
intimation to the Seller.



--------------------------------------------------------------------------------

 

In respect of any other Product Guarantees, the same shall apply mutatis
mutandis and the Seller shall execute any other such documentation as the
Purchaser may reasonably require in that regard

 

16.2

At or Prior to Completion the Seller shall deliver to the Purchaser the
Deliverable Items (Completion).

 

16.3

The Seller shall deliver to the Purchaser as soon as reasonably practicable and,
in any event not later than 3 months following the Date of Entry, the
Post-Completion Deliverable Items;

 

 

16.4

The Seller shall use all reasonable endeavours to procure that the Building
Contractor complies with all its outstanding obligations under the Building
Contract including rectifying the items identified in the Snagging List and
making good defects.  The Seller shall procure that the certifying officer under
the Building Contract will deliver any schedule of defects under the Building
Contract to the Building Contractor within the time limit for doing so under the
Building Contract.  The Seller shall procure that the certifying officer shall
(i) consult with and take into consideration and (ii) pass on to the Building
Contractor all representations properly made to the certifying officer by the
Purchaser not later than one calendar month prior to the expiry of the relevant
12 months defects liability period under the Building Contract.  In the event of
the Building Contractor failing to comply in full with its obligations under the
Building Contract (including inter alia in relation to the issue of the
certificate of making good defects) then the Seller shall exercise its rights
under Building Contract to secure performance and will procure that all such
outstanding obligations are fulfilled. The Seller undertakes to the Purchaser to
take such steps as are necessary to keep the terms of the Retention Bond in full
force and effect.

 

16.5

The Seller shall not vary, alter, assign or novate or otherwise change the
Building Contract, the Retention Bond or the Appointment.

 

16.6

The Seller shall remain liable for outstanding unperformed obligations as
employer in relation to the Building Contract.

 

16.7

The Seller shall, without charge, provide the Purchaser with the original
certificate of making good defects issued pursuant to the Building Contract
within 10 Business Days of the same being issued.  The Seller shall procure that
the Purchaser is given not less than 5 Business Days' notice of the intended
inspection by the certifying officer for the purpose of issuing the certificate
of making good defects and the Purchaser shall be entitled to attend such
inspection and to make representations to the certifying officer and the
Landlord as to whether in the Purchaser's opinion the certificate of making good
defects can validly be issued and the Landlord shall have due regard to any such
representations and shall procure that the certifying officer shall also do so.

 

16.8

The Purchaser shall permit the Building Contractor and the Seller to access the
Property so that they can comply with their respective obligations under the
Building Contract and so that the Seller can comply with its obligations under
this clause provided that the Seller shall and shall procure that the Building
Contractor shall comply in all respects with the terms of the Leases in respect
of taking such access and carrying out such works and shall further cause as
little disturbance and inconvenience as reasonably possible to the Purchaser and
the occupiers of the Property and any neighbouring land.  The Seller must not,
and must procure that the Building Contractor shall not, infringe any of the
Purchaser's rights nor the rights of any other person in relation to the
Property.

 



--------------------------------------------------------------------------------

 

17.

Service Contracts

The Purchaser will have no responsibility for any service, maintenance,
management or similar contracts relating to the Property entered into by the
Seller (or its predecessors in title) prior to Completion and the Seller will,
in respect of the period following Completion, indemnify the Purchaser from all
liability arising under such contracts.  The cancellation costs of any such
contracts will be met by the Seller out of its own funds

18.

Capital Allowances

The provisions of Part 18 of the Schedule will apply  

19.

Access

Subject to the terms of the Leases access to the Property prior to the Date of
Entry will be given to the Purchaser, its surveyors and other professional
advisers for all reasonable purposes (including examining the Property),
provided that the Purchaser will ensure that in doing so they:-

 

19.1

comply with the Seller's reasonable requirements;

 

19.2

comply with the access restrictions imposed on the Landlords under the Leases;
and

 

19.3

exercise reasonable restraint and make good all loss, injury and damage caused
to the Property.

20.

Confidentiality

 

20.1

Pre-Completion

The Purchaser and the Seller will not disclose details of the Missives or the
acquisition of the Property by the Purchaser to the press or otherwise prior to
Completion except:-

 

20.1.1

with the prior written consent of the other party;

 

20.1.2

to the Purchaser and the Seller's respective agents and professional advisers in
connection with the acquisition/sale of the Property;

 

20.1.3

to the Purchaser's bankers or other providers of finance (and their professional
advisers) in connection with the acquisition of the Property;

 

20.1.4

where required by law; and

 

20.1.5

where required to comply with the requirements of the Stock Exchange or any
other regulatory or government authority.

 

20.2

Post-Completion

Any press release after Completion relating to the acquisition/sale of the
Property is to be agreed in writing between the Purchaser and the Seller prior
to its publication (both parties acting reasonably).

 

20.3

Agents

The Purchaser and the Seller will ensure that their respective agents and
professional advisers comply with the undertakings in this Clause 20.



--------------------------------------------------------------------------------

 

21.

Formal Documentation

 

21.1

Formal Documentation Required

Neither the Seller nor the Purchaser will be bound by any acceptance of this
offer or any other letter purporting to form part of the Missives or any
amendment or variation of the Missives unless it is duly executed.

 

21.2

Complete Agreement

The Missives (including the annexations) will represent and express the full and
complete agreement between the Seller and the Purchaser relating to the sale of
the Property at the Conclusion Date and will supersede any previous agreements
between the Seller and the Purchaser relating to it.  Neither the Seller nor the
Purchaser has been induced to enter into the Missives on account of any prior
warranties or representations.

22.

Supersession

The provisions of the Missives (other than Clauses 2.5, 7.5, 7.7, 10, 14, 15 and
18 which will remain in full force and effect until implemented) in so far as
not implemented by the granting and delivery of the Disposition and others, will
remain in full force and effect until:-

 

22.1

in the case of the provisions relating to TOGC in Clause 3 six years after the
Date of Entry;

 

22.2

in the case of the lease confirmations given in Clause 8 six years after the
Date of Entry; and

 

22.3

in the case of all other provisions the earlier of:-

 

22.3.1

the date when such provisions have been implemented; and

 

22.3.2

two years after the Date of Entry except in so far as they are founded on in any
court proceedings which have commenced within such two year period.

23.

Landlord Waivers

The Purchaser acknowledges the terms of the Landlord Waivers and undertakes as
soon as reasonably practicable upon request to do so (whether at or following
Completion) to enter into documentation on the same or similar terms (subject to
any amendments requested by Close Brothers Finance Ltd save where any such
amendments are adverse to the interests of the Purchaser) in its reasonable
opinion.

24.

Construction Documentation and Warranties

 

24.1

The Seller shall exhibit to the Purchaser as soon as reasonably possible (so far
as not already done and in any event not less than 5 Business Days prior to the
Date of Entry):-

 

24.1.1

The executed and completed Building Contract;

 

24.1.2

The executed and completed Sub-Contracts listed in Part 11 of the Schedule with
all annexures relating thereto including the form of Collateral Warranty to be
granted in favour of the Purchaser and the Funder

 

24.1.3

The executed and completed Appointment;



--------------------------------------------------------------------------------

 

 

24.1.4

The executed and completed Sub-Consultant Appointments from each of the
Sub-Consultants listed in Part 11 of the Schedule with all annexures relating
thereto including the form of Collateral Warranty to be granted in favour of the
Purchaser and the Funder;

 

24.1.5

The form of the Letters of Reliance to be granted in favour of the Funder.

25.

Exclusion of Personal Liability

 

25.1

No personal liability will attach to the Purchaser's Solicitors by virtue of
their entering into the Missives in their capacity as agents for the Purchaser.

 

25.2

No personal liability will attach to the Seller's Solicitors by virtue of their
entering into the Missives in their capacity as agents for the Seller.

 

25.3

The Seller and the Purchaser will be solely liable to each other for compliance
with, and fulfilment of, their respective obligations under the Missives.

26.

Assignation

The Purchaser may not (whether at common law or otherwise):-

 

26.1

assign, transfer, grant any fixed security over, hold on trust or deal in any
other manner with the benefit of the whole or any part of its interest in the
Missives;

 

26.2

sub-contract any or all of its obligations under the Missives; nor

 

26.3

purport to do any of the foregoing.

27.

Proper Law and Prorogation

The Missives and the rights and obligations of the Seller and the Purchaser will
be governed by and construed in accordance with the law of Scotland and the
Seller and the Purchaser will be deemed to have agreed to submit to the
non-exclusive jurisdiction of the Scottish courts.

28.

Time Limit

This offer, if not previously withdrawn, will fall unless a binding written
acceptance has been received by us by 5 pm on Monday 19 February 2018.

Yours faithfully

 

 

……/s/ Chris McLeish …………………….

…/s/ Ashleigh Farrell……………

Chris McLeish

Partner

For DWF LLP

Witness

Ashleigh Farrell

110 Queen Street

Glasgow     G1 3HD






--------------------------------------------------------------------------------

 

This is the Schedule referred to in the foregoing offer by DWF LLP (on behalf of
Quitient Biocampus Limited) to David Ratter, DWF LLP(on behalf of Roslin Assets
Limited) in respect of Site 3 Biocampus, Penicuik

Part 1

Disclosed Documents

1.

Title Deeds.

2.

Leases.

•

Scotways Search dated 24 August 2015

•

Roads Adoption Report dated 24 August 2015

•

Plans Report dated 8 August 2017

•

Core Paths Plan

•

VAT5L and the VAT1614A for the Seller

•

Property Enquiry Certificate 8 August 2017

•

Non-Residential Coal Mining Report 8 August 2017

•

Charge Search against Quotient Biocampus Limited to 3 August 2017

•

Legal Report dated 7 August 2017, title number MID166779

•

Legal Report dated 7 August 2017, title number MID4540

•

RCIL Search dated 7 August 2017

•

First Scottish Property Enquiry Certificate dated 15 February 2017

•

Service Charge Budget for 2017/2018

•

Correspondence relative to Kingspan Guarantee dated 24 May 2017

•

STATEMENT OF QUALIFYING EXPENDITURE dated December 2017

•

Completion Certificate dated 22 December 2017






--------------------------------------------------------------------------------

 

Part 2

Title Deeds

1.

Title sheet and plan MID166779

2.

Extract Ground Lease between Scottish Enterprise and Quotient Biocampus Limited
registered in the Books of Council and Session on 19 January 2016

3.

Title sheet and plan MID4540

4.

Signed Lease between Quotient Biocampus Limited and Alba Bioscience Limited
dated 14 July 2017

 






--------------------------------------------------------------------------------

 

Part 3[A]

Leases

 

1.

Lease between the Seller and Alba Bioscience Ltd dated 14 July 2017 and the
tenant's interest in which is registered in the Land Register of Scotland under
Title Number MID 192976 and which is to be registered in the Books of Council
and Session

2.

The Minute of Variation of Lease to be entered into between the Seller and Alba
Bioscience Ltd

3.

Ground Lease between Scottish Enterprise and the Seller dated 30 November 2015
and registered in the Books of Council and Session on 19 January 2016

4.

Sub-Station Lease between Scottish Enterprise and SP Distribution Limited dated
15 and 16 March and 10 and 19 April 2017






--------------------------------------------------------------------------------

 

Part 3B

Construction Documents

 

Part 3B

Construction Documents

Document

Parties

Date

Comments

Building Contract

(1) Quotient Biocampus Limited and (2) MW High Tech Projects UK Limited

 

 

Main Contractor Collateral Warranty

(1) MW High Tech Projects UK Limited and (2) NM Rothschild & Sons Limited

 

 

Main Contractor Collateral Warranty

(1) MW High Tech Projects UK Limited and (2) Roslin Assets Limited

 

 

Retention Bond

(1) Commerzbank and (2) Quotient Biocampus Limited

18 January 2018

 

Appointment

(1) MW High Tech Projects UK Limited and (2) Fletcher Joseph (Edinburgh) Limited

17 January 2018

 

Consultant Warranty

(1) Fletcher Joseph (Edinburgh) Limited and (2) NM Rothschild & Sons Limited

 

 

Consultant Warranty

(1) Fletcher Joseph (Edinburgh) Limited and (2) Roslin Assets Limited

 

 

Sub-Contract

(1) MW High Tech Projects UK Limited and (2) Rippin Limited

12 April 2016

 

Sub-Contractor Collateral Warranty

(1) Rippin Limited and (2) NM Rothschild & Sons Limited

 

 

Sub-Contractor Collateral Warranty

(1) Rippin Limited and (2) Roslin Assets Limited

 

 

Sub-Contract

(1) MW High Tech Projects UK Limited and (2) Thyssen Krupp Elevator UK Limited

4 November 2016

 

Sub-Contractor Collateral Warranty

(1) Thyssen Krupp Elevator UK Limited and (2) NM Rothschild & Sons Limited

 

 

Sub-Contractor Collateral Warranty

(1) Thyssen Krupp Elevator UK Limited and (2) Roslin Assets Limited

 

 

Sub-Contract

(1) MW High Tech Projects UK Limited and (2) MMM Medical Equipment UK Limited

22 August 2016

 

Sub-Contractor Collateral Warranty

(1) MMM Medical Equipment UK Limited and (2) NM Rothschild & Sons Limited

 

 

Sub-Contractor Collateral Warranty

(1) MMM Medical Equipment UK Limited and (2) Roslin Assets Limited

 

 

Sub-Contract

(1) MW High Tech Projects UK Limited and (2) J and D Pierce Contracts Limited

 

 

Sub-Contractor Collateral Warranty

(1) J and D Pierce Contracts Limited and (2) NM Rothschild & Sons Limited

 

 



--------------------------------------------------------------------------------

 

Sub-Contractor Collateral Warranty

(1) J and D Pierce Contracts Limited and (2) Roslin Assets Limited

 

 

Sub-Contract

(1) MW High Tech Projects UK Limited and (2) Weir & McQuiston (Scot) Limited

4 December 2017

 

Sub-Contractor Collateral Warranty

(1) Weir & McQuiston (Scot) Limited and (2) NM Rothschild & Sons Limited

 

 

Sub-Contractor Collateral Warranty

(1) Weir & McQuiston (Scot) Limited and (2) Roslin Assets Limited

 

 

Sub-Contract

(1) MW High Tech Projects UK Limited and (2) Cube Glass Limited

13 December 2017

 

Sub-Contractor Collateral Warranty

(1) Cube Glass Limited and (2) NM Rothschild & Sons Limited

 

 

Sub-Contractor Collateral Warranty

(1) Cube Glass Limited and (2) Roslin Assets Limited

 

 

Sub-Contract

(1) MW High Tech Projects UK Limited and (2) Walker Cladding Limited

17 January 2018

 

Sub-Contractor Collateral Warranty

(1) Walker Cladding Limited and (2) NM Rothschild & Sons Limited

 

 

Sub-Contractor Collateral Warranty

(1) Walker Cladding Limited and (2) Roslin Assets Limited

 

 

Sub-Contract

(1) MW High Tech Projects UK Limited and (2) Brook Edgley Specialist Technical
Services Limited

 

 

Sub-Contractor Collateral Warranty

(1) Brook Edgley Specialist Technical Services Limited and (2) NM Rothschild &
Sons Limited

 

 

Sub-Contractor Collateral Warranty

(1) Brook Edgley Specialist Technical Services Limited and (2) Roslin Assets
Limited

 

 

Sub-Sub-Consultant Appointment

(1) Fletcher Joseph (Edinburgh) Limited and (2) Etive Consulting Engineers
Limited

 

 

Sub-Sub-Consultant Warranty

(1) Etive Consulting Engineers Limited  and (2) NM Rothschild & Sons Limited

 

 

Sub-Sub-Consultant Warranty

(1) Etive Consulting Engineers Limited and (2) Roslin Assets Limited

 

 

Sub-Sub-Consultant Appointment

(1) Fletcher Joseph (Edinburgh) Limited and (2) PS.Com Limited t/a Christopher
Palmer Associates

 

 

Sub-Sub-Consultant Warranty

(1) PS.Com Limited t/a Christopher Palmer Associates and (2) NM Rothschild &
Sons Limited

 

 

Sub-Sub-Consultant Warranty

(1) PS.com Limited t/a Christopher Palmer Associates and (2) Roslin Assets
Limited

 

 

Sub-Sub-Consultant Appointment

(1) Fletcher Joseph (Edinburgh) Limited and (2) Jeremy Gardner Associates
Edinburgh Limited

 

 



--------------------------------------------------------------------------------

 

Sub-Sub-Consultant Warranty

(1) Jeremy Gardner Associates Edinburgh Limited and (2) NM Rothschild & Sons
Limited

 

 

Sub-Sub-Consultant Warranty

(1) Jeremy Gardner Associates Edinburgh Limited and (2) Roslin Assets Limited

 

 

Letter of Reliance

(1) Mason Evans Partnership Limited and (2) Roslin Assets Limited

 

 

Letter of Reliance

(1) Mason Evans Partnership Limited and (2) N M Rothschild & Sons Limited (as
Agent and Security Agent) and Partnership Life Assurance Company Limited and
Rothschild Bank International Limited (as Lenders) (collectively, the "Finance
Parties") under the facility agreement dated on or about the date hereof and
made between Roslin Assets Limited (a company incorporated in England and Wales
company number 10893348) (the "Borrower") and the Finance Parties and each
transferee, successor, or assignee of any Finance Party from time to time

 

 

 






--------------------------------------------------------------------------------

 

Part 4

Disclosures against Lease Confirmations

None






--------------------------------------------------------------------------------

 

Part 5

Ground Lease Renunciation

 

 

 

 

 

 

 

 

RENUNCIATION

 

between

 

Scottish Enterprise

 

and

 

Quotient Biocampus Limited

 

 

2017

 

 

 

 

 

 

SUBJECTS: Lease of Gowkley Moss Farm, Milton Bridge, Pencuik, EH26 0NX

 

 

 

 

 

DWF LLP

 



--------------------------------------------------------------------------------

 

 

RENUNCIATION

 

between

 

QUOTIENT BIOCAMPUS LIMITED, a company incorporated under the Companies Acts with
registered number SC514165 and having its registered office at Douglas Building
Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL (hereinafter
referred to as "the Tenant")

 

and

 

SCOTTISH ENTERPRISE, established under the Enterprise and New Towns (Scotland)
Act 1990 and having their principal place of business at Atrium Court, 50
Waterloo Street, Glasgow (hereinafter referred to as "the Landlord")

 

WHEREAS:-

 

A.

the Landlord is in right of the landlord’s part of the Lease entered into
between the Landlord and the Tenant and registered in the Land Register of
Scotland under Title Number MID166779 (which Lease  is herein referred to as
“the Lease”);  

 

B.the Tenant is in right of the tenant’s part of the Lease;

 

C.

the Tenant has agreed to renounce the Lease on the terms and conditions
hereinafter appearing; and

 

D.

the Landlord has agreed to accept a renunciation thereof upon the said terms and
conditions.  

 

NOW THEREFORE THE LANDLORD AND THE TENANT HEREBY AGREE AND DECLARE as follows:-

 

1.

The Tenant hereby renounces the Lease in favour of the Landlord as at [insert
date] (hereinafter called "the date of renunciation") notwithstanding the date
or dates hereof and the Landlord accepts the foregoing renunciation.

2.

The Landlord and the Tenant hereby absolutely and forever discharge each other
of all claims of whatever nature by either of them against or upon or arising
out of or in respect of the Lease or the termination thereof;  But the Tenant
shall nevertheless pay any amounts due by the Tenant up to the date of
renunciation in respect of rent or other charges provided for in terms of the
Lease.

3.

Each party shall bear its own legal expenses in connection with the preparation
and execution of these presents and all matters connected herewith.

4.

The Tenant warrants the foregoing renunciation.

5.

The Landlord and the Tenant consent to registration hereof for preservation and
execution:  IN WITNESS WHEREOF




DWF LLP
110 Queen Street

Glasgow

G1 3HD  



--------------------------------------------------------------------------------

 

Part 6

Minute of Variation

 

DWF:  CJM/2016677-5

[g20180530144211307372.jpg]

2017

minute of variation of lease

between

quotient biocampus limited

and

ALBA BIOSCIENCE LIMITED

Subjects: Site 3, Bio Campus, Roslin, Midlothian

 

DWF LLP
110 Queen Street

Glasgow

G1 3HD  



--------------------------------------------------------------------------------

 

 

 

 

 

MINUTE OF VARIATION

between

QUOTIENT BIOCAMPUS LIMITED, incorporated under the Companies Acts (Registered
Number SC514165) and having its Registered Office at Douglas Building, Pentlands
Science Park, Bush Loan, Penicuik EH26 0PL (who, and whose permitted successors
as Landlords under the Lease are hereinafter referred to as the “Landlords");
and

ALBA BIOSCIENCE LIMITED, incorporated under the Companies Acts with Registered
Number SC310584 and having their Registered Office at Douglas Building Pentlands
Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL (who and in substitution
therefor whose permitted successors and assignees are hereinafter referred to as
the "Tenants")

WHEREAS:-

The Landlords and the Tenants are respectively in right of the landlord's and
tenant's parts of the lease (hereinafter referred to as the "Lease") between the
Landlord and Tenant dated 14 July 2017 and registered or to be registered in the
Land Register of Scotland and to be registered in the Books of Council and
Session of ALL and WHOLE ALL and WHOLE the subjects known as and forming Site 3,
Bio Campus, Roslin, Midlothian as more particularly described in the Lease and
varied as aftermentioned;

1.

Interpretation

Words and expression defined in the Lease shall bear the same meaning herein
unless the context otherwise requires;

2.

Variation Of Lease Terms

 

 

2.1.

With effect from the date of last execution of this Minute of Variation, the
Lease will be varied as follows:-

In the definition of "the Premises" the words "being the whole subjects
registered in the Land Register of Scotland under title number MID166779" shall
be delete and there shall be substituted therefor; "and further known as 5 James
Hamilton Way, Milton Bridge, Penicuik, Midlothian, EH26 0BF and being the
subjects in the course of registration in the Land Register of Scotland under
title MID[     ]".

he definition of "RPI" in clause 1.1 of the lease shall be amended so as to be
entitled "CPI" instead of "RPI" and to read:

 

2.2.

"means the Consumer Price Index figure as published from time to time on behalf
of HM Government of the United Kingdom by the Office for National Statistics or
any successor body

Version 10

January 2017

[g20180530144211553373.jpg]

--------------------------------------------------------------------------------

 

 

 

 

and in the event of (1) discontinuation thereof, such other inflation index
being the nearest reasonably equivalent thereto as the Landlord and the Tenant
agree both acting reasonably, or (2) a material change in the basis of such
index, such index duly modified in such manner as the Landlord and the Tenant
may agree both acting reasonably to accommodate such change in the basis of such
index (and in the event of dispute as may be determined by an expert to be
appointed by written agreement between the Landlord and the Tenant, or in
default of such agreement being reached within a period of four weeks of either
party notifying the other of the requirement for an expert to be appointed, to
be nominated by the President for the time being of the Institute of Chartered
Accountants in Scotland);

 

 

2.3.

Clause 4.2 of the Lease shall be delete and there shall be substituted therefor:

"4.2 - Review of yearly rent

4.2.1 The following expressions shall bear the following meanings in this
Lease:‑

"review date" means the Thirtieth of September in the year Two Thousand and
Thirty Two and each fifth anniversary of such date within the term and any
particular such date being referred to as a, or the “relevant review date”;

"review period" means the period starting with any review date and ending upon
the day immediately preceding the next review date or starting with the last
review date and ending upon the expiry of the term;

“revised rent” means the rent ascertained in accordance with the provisions of
this clause 4.2;

"yearly rent" means as follows:

 

(a)

For the period from the Date of Entry until 29 September 2018 – the rent of
£1,200,000 STERLING per annum;

 

(b)

For the period from 30 September 2018 until 29 September 2019 – the rent of
£1,236,000 STERLING per annum;

 

(c)

For the period from 30 September 2019 until 29 September 2020 – the rent of
£1,273,080 STERLING per annum;

 

(d)

For the period from 30 September 2020 until 29 September 2021 – the rent of
£1,311,272.40 STERLING per annum;

 

(e)

For the period from 30 September 2021 until 29 September 2022 – the rent of
£1,350,610.57 STERLING per annum;

 

(f)

For the period from 30 September 2022 until 29 September 2023 – the rent of
£1,391,128.89 STERLING per annum;

 

(g)

For the period from 30 September 2023 until 29 September 2024 – the rent of
£1,432,862.76 STERLING per annum;

 



--------------------------------------------------------------------------------

 

 

 

 

(h)

For the period from 30 September 2024 until 29 September 2025 – the rent of
£1,475,848.64 STERLING per annum;

 

(i)

For the period from 30 September 2025 until 29 September 2026 – the rent of
£1,520,124.10 STERLING per annum;

 

(j)

For the period from 30 September 2026 until 29 September 2027 – the rent of
£1,565,727.82 STERLING per annum;

 

(k)

For the period from 30 September 2027 until 29 September 2032 – the rent of
£1,612,699.65; and

during each successive review period a rent per annum equal to whichever is the
greater of the rent payable immediately before the relevant review date (or
which would be payable were it not for any abatement of rent in accordance with
this Lease or any statutory restriction or modification) and the revised rent;

 

4.2.2

On each review date, the yearly rent shall be reviewed and the yearly rent
payable in respect of each review period shall be the higher of (i) the yearly
rent payable immediately before that review date, (ii) the Increased Sum as
calculated in accordance with the provisions of clause 4.2.2.1;

 

4.2.2.1

The Increased Sum shall be the sum “R5” which is the product of the following
formulae carried out consecutively:

R1=a x the greater of (i) the lesser of
[g20180530144212489373.jpg]  and[g20180530144212490374.jpg]  and (ii)
[g20180530144212490375.jpg]  

R2=R1 x the greater of (i) the lesser of [g20180530144212492376.jpg]  and
[g20180530144212493377.jpg] and (ii) [g20180530144212493378.jpg]  

R3=R2 x the greater of (i) the lesser of [g20180530144212498379.jpg]  and
[g20180530144212498380.jpg]  and (ii) [g20180530144212499381.jpg]  

R4=R3 x the greater of (i) the lesser of [g20180530144212500382.jpg]  and
[g20180530144212501383.jpg] and (ii) [g20180530144212502384.jpg]  

 



--------------------------------------------------------------------------------

 

 

 

R5=R4 x the greater of (i) the lesser of [g20180530144212509385.jpg] and
[g20180530144212509386.jpg] and (ii) [g20180530144212510387.jpg]  

where:

 

a

= the rent payable immediately before the relevant review period (disregarding
any abatement of rent applicable at that time);

 

c

= CPI for(i) August 2027, in the case of the first review date, or (ii) in the
case of any subsequent review date, the month preceding the month in which the
preceding review date fell;

 

b1

= CPI for (i) August 2028 (in the case of the first review rate), or (ii) the
month preceding the first anniversary of the preceding review date in the case
of all other review dates;

 

b2

= CPI for (i) August 2029 (in the case of the first review date), or (ii) the
month preceding the second anniversary of the preceding review date in the case
of all other review dates;

 

b3

= CPI for (i) August 2030 (in the case of the first review date), or (ii) the
month preceding the third anniversary of the preceding review date in the case
of all other review dates;

 

b4

= CPI for (i) August 2031 (in the case of the first review date), or (ii) the
month preceding the fourth anniversary of the preceding review date in the case
of all other review dates; and

 

b5

= CPI for (i) August 2032 (in the case of the first review date), or (ii) the
month preceding the fifth anniversary of the preceding review date in the case
of all other review dates.

 

4.2.2.2

If for any reason the Increased Sum is not agreed or determined until after the
relevant review date the Tenant shall continue to pay the yearly rent at the
rate applicable immediately before that date and on the day on which the new
rent is agreed or determined the Tenant shall pay the amount of any increase for
the period from and including the relevant review date up to the rent payment
date (referred to in Clause 5.1 of this Lease) following that determination
together with interest at 4% below the rate of Interest on each part of that
payment for the period on and from the date on which that part would have been
payable had the new rent been agreed or determined before the review date up to
the date on which payment is due.

4.2.3Time is not of the essence in this clause 4.2 of the Lease.

 



--------------------------------------------------------------------------------

 

 

 

 

4.2.4

As soon as practicable after the amount of the revised rent shall have been
ascertained, a Minute of Agreement recording the amount of the revised rent and
incorporating the Tenant’s consent to registration of such Minute of Agreement
for preservation and execution shall be executed by the Landlord and the Tenant
and the Tenant shall meet the proper legal costs incurred by the Landlord in
connection with the Minute of Agreement and the Tenant shall pay the Land and
Building Transaction Tax (if any) on the Minute of Agreement, the costs of
registration thereof in the Books of Council and Session and of obtaining three
extracts (one for the Tenant).

 

4.2.5

It is expressly agreed that acceptance by the Landlord at any time after a
review date of (or demand by the Landlord at any such time for) rent at the
yearly rate payable prior to such review date shall not be regarded as
acceptance by the Landlord that such rent represents the revised rent as from
such review date or as a waiver of or personal bar on the right of the Landlord
to set in motion at any time after the relevant review date the machinery for
review of the rent or to collect the revised rent as and from such review date
all as hereinbefore provided."

 

2.4.

The following wording shall be added at the end of Clause 5.6.1 of the Lease
"and (c) the Tenant's foregoing obligations shall apply and be fully enforceable
by the Landlord irrespective of the fact that the Landlord may possess any right
against any other party in respect of the initial construction of the Premises
and/or the rectification of any defects therein".

 

2.5.

There shall be added at the end of Clause 5.6.7 the following sentence: "the
Tenant shall ensure that it complies in full with all product, services and
construction guarantees applicable to the Premises and without prejudice to the
foregoing generality it will not cause the same to become invalidated or
unenforceable in whole or in part".

 

 

2.6.

With regard to Clause 5.9.3 of the Lease, the words or "(save where ancillary to
the permitted use)" shall be added between the words "or" and "for" on the 7th
line thereof.

 

 

2.7.

Clause 5.9.5.1 of the Lease shall be delete.

 

 

2.8.

With regard to Clause 5.12.3.1 of the Lease, the word "full" shall be added
before the words "market rent" in the third line thereof.

 

 

2.9.

With regard to clause 5.28.2 of the Lease, the reference to "Development Works"
shall be a reference to "Development Works" as defined in the Superior Lease.

 

 

2.10.

With regard to Clause 5.11.2 of the Lease, the following provisions shall be
added at the end thereof:-

"Provided always that:-

 

5.11.2.1

It shall be reasonable for the Landlord to refuse consent to an assignation
where the financial standing of the proposed assignee is such that having regard
to the provisions of this Lease and all other relevant matters, the value of the
Landlord's

 



--------------------------------------------------------------------------------

 

 

 

 

interest in the heritable interest subject to this Lease would be diminished if
the proposed assignation took place;

 

5.11.2.2

The Landlord's consent shall in every case (unless expressly excluded by the
Landlord) be subject to conditions requiring that such security as the Landlord
reasonably requires is provided for the proposed assignee including:-

 

(a)

the provision of a rent deposit in such amount as the Landlord reasonably
requires (but not being more than equivalent to 12 months' rent) and the
entering into by the proposed assignee with the Landlord of a rent deposit deed
in such form as the Landlord reasonably requires; and/or

 

(b)

The provision of not more than 2 guarantors reasonably acceptable to the
Landlord, of the proposed assignee's undertakings and obligations as tenant
under this Lease, which guarantors shall enter into a Guarantee in the form set
out in the Schedule to the Lease or in such other form as the Landlord shall
reasonably require."

The reference to the form of guarantee in the Schedule to the Lease shall be
deemed to be a reference to the form of Guarantee contained within the Schedule
to this Minute of Variation.

 

2.11.

With regard to Clause 6.1 of the Lease:-

 

(a)

The words "the Tenant or any guarantor of the Tenant's obligations (a
"Guarantor") shall be added between the words "or" and "(being" in the sixth
line thereof;

 

(b)

The words "or such Guarantor" shall be added between the words "Tenant" and the
word "or" in the thirteenth line thereof;

 

(c)

The words "or such Guarantor's" shall be added between the words "Tenant's" and
"effects" in the fourteenth line thereof;

 

(d)

The words "or such Guarantor" shall be added between the words "Tenant" and
"shall" in the fifteenth line thereof.

 

2.12.

Clause 6.4.2.1 of the Lease shall be delete and the following shall be
substituted therefor:

"If the Premises are not so rendered fit for occupation or use by a date three
years from the date of such destruction or damage by any of the Insured Risks
either the Tenant or the Landlord may at any time thereafter by giving not less
than 20 Working Days written notice to the other determine this Lease PROVIDED
THAT if the Premises shall have been rendered fit for occupation or use by a
date prior to the expiry of such notice then such notice shall cease to have
effect."

 

2.13.

With regard to Clause 6.6 of the Lease, the word "being" shall be added between
the words "notice" and "herein" in the second line thereof.

 

 



--------------------------------------------------------------------------------

 

 

 

 

2.14.

A new Clause 6.14 shall be added to the Lease in the following terms:-

16.14Substitute Guarantor

The Tenant shall give notice to the Landlord forthwith if any of the events set
out in Clause 6.1 shall occur in respect of any Guarantor (a "Relevant Event")
and if any of such events shall occur the Tenant shall procure that another
Guarantor (acceptable to the Landlord acting reasonably) shall within 20 Working
Days of the occurrence of the Relevant Event enter into a guarantee in
substitution, such substitute guarantee to be in the form of the previous
guarantee or in such other form as the Landlord shall reasonably require".

3.

Costs

 

 

3.1.

The Tenants shall pay any Land and Buildings Land Transaction tax due in respect
of the land transaction documented by these presents and will deliver to the
Landlords within 30 days of the effective date of any such land transaction a
Land and Buildings Transaction tax acknowledgement in relation to and such
liability on such land transaction and otherwise each party shall meet their own
costs in connection with this Minute of Variation.

 

4.

Terms of Lease

Except as hereby expressly amended the parties hereto confirm the whole terms
and conditions of the Lease.

5.

Consent to Registration

The Landlords and the Tenants consent to registration hereof for preservation
and execution:  IN WITNESS WHEREOF these presents consisting of this and the
[     ] preceding pages and the Schedule annexed and executed as relative hereto
are executed as follows:

Signed for and on behalf of QUOTIENT BIOCAMPUS LIMITED

 

at ...................................... on ...............................

by:

................................................................... (Signature)

 

................................................................... (Full name
in CAPITALS)

Director

 

................................................................... (Signature)

 

................................................................... (Full name
in CAPITALS)

Witness

 

................................................................... (Full
address - witness only)

 

...................................................................

 

Signed for and on behalf of ALBA BIOSCIENCE LIMITED

 

 

 



--------------------------------------------------------------------------------

 

 

 

at ...................................... on ...............................

by:

................................................................... (Signature)

 

................................................................... (Full name
in CAPITALS)

Company Secretary

 

................................................................... (Signature)

 

................................................................... (Full name
in CAPITALS)

Witness

 

................................................................... (Full
address - witness only)

 

...................................................................




 



--------------------------------------------------------------------------------

 

 

 

This is the Schedule referred to in the foregoing Minute of Variation of Lease
between Quotient Biocampus Limited and Alba Bioscience Limited in respect of
Site 3, Bio Campus, Roslin, Midlothian

 

 

 

 

GUARANTEE

 

by

 

 

[]

 

in favour of

 

[]

 

 

Property: []

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

GUARANTEE

 

by

 

[          ] LIMITED, incorporated under the Companies Acts (Registered Number
[          ]), and having its Registered Office at [          ] ("Guarantor");

 

in favour of

 

[          ] LIMITED, incorporated under the Companies Acts (Registered Number
[          ]), and having its Registered Office at [          ], and includes
where the context so requires its successors as Landlord under the Lease
("Landlord");

 

WHEREAS:

 

 

(A)The Landlord is in right of the landlord's part of the Lease.

 

(B)The Tenant is in right of the tenant's part of the Lease.

 

(C)The Guarantor has agreed to guarantee the obligations of the Tenant under the
Lease;

 

 

IT IS AGREED as follows:

 

1.Definitions and Interpretation

 

1.1

In this Guarantee:

 

"Business Day" means a day on which clearing banks in [Edinburgh and Glasgow]
are open for normal business;

 

"Guaranteed Obligations" means all past, present, future and contingent
obligations of the Tenant:

 

(a)to pay all rents and other sums; and

 

(b)to perform and fulfil all other obligations

 

which are now or may at any time in the future become due by the Tenant to the
Landlord in terms of the Lease;

 

"Interest" means interest on the sum in question at 4% per cent per annum above
the base rate from time to time of Royal Bank of Scotland plc from the date that
such sum is due for payment or, if there is no such date specified, the date of
demand for such sum until such sum is paid;

 

"Lease" means the lease between [          ] and [          ] dated [          ]
and [          ] and [about to be] registered in the Books of Council and
Session and [also recorded in the Division of the General Register of Sasines
for the County of [          ]]  [the Tenant's interest in which is registered
in the Land Register of Scotland under Title Number [          ]] on
[          ];

 

"Property" means [          ] being the subjects more particularly described in
the Lease;

 

"Relevant Event" means any of the following events or circumstances:

 

 

(i)

The Tenant going into liquidation including provisional liquidation or a
petition being presented or resolution proposed or passed for their
liquidation;  



--------------------------------------------------------------------------------

 

 

 

(ii)

The Tenant having a receiver appointed in respect of any part of their
undertaking or assets;

 

 

(iii)

[The Tenant (not being a corporate body) having their estates sequestrated or
becoming insolvent or apparently insolvent or signing a trust deed for creditors
or effecting or proposing any general composition with their creditors;]

 

 

(iv)

The Tenant being dissolved, struck off or otherwise ceasing to exist;

 

 

(v)

The Landlord serving notice on the Tenant that an event has occurred which
entitles the Landlord to irritate the Lease;  

 

 

(vi)

The Lease being terminated by reason of irritancy;

 

 

(vii)

The Tenant having an administrator appointed or a petition being presented for
the appointment of an administrator or notice of intention to appoint an
administrator being given;

 

 

(viii)

The Tenant instituting or giving notice of or indicating an intention to
institute a voluntary arrangement or composition in respect of their debts or
affairs; or

 

 

(ix)

The Tenant becoming unable to pay their debts within the meaning of section 123
of the Insolvency Act 1986;

 

"Tenant" means [[          ] Limited, incorporated under the Companies Acts
(Registered Number [          ]) and having its Registered Office at
[          ]] [[          ] residing at [          ];

 

1.2

In this Guarantee, unless otherwise specified or the context otherwise requires:

 

1.2.1

any reference to one gender includes all other genders;

 

1.2.2

words in the singular only include the plural and vice versa;

 

1.2.3

any reference to the whole is to be treated as including reference to any part
of the whole;

 

1.2.4

any reference to a person includes a natural person, corporate or unincorporated
body (whether or not having separate legal personality) [and that person's
personal representatives, successors or permitted assignees]; words importing
individuals include corporations and vice versa;

 

1.2.5

any references to this Guarantee or to the Lease or to any other document are
references to this Guarantee, the Lease or to that other document as varied,
supplemented, assigned, novated or replaced from time to time;

 

1.2.6

any reference to a Clause is to the relevant Clause of this Guarantee;

 

1.2.7

any reference to a statute or statutory provision includes any subordinate
legislation which is in force from time to time under that statute or statutory
provision;

 

1.2.8

any reference to any statute, statutory provision or subordinate legislation is
a reference to it as it is in force from time to time taking account of any
amendment or re-enactment;

 

1.2.9

any phrase introduced by the words "including", "include", "in particular" or
any similar expression is to be construed as illustrative only and is not to be
construed as limiting the generality of any preceding words;

 

1.2.10

references to writing or written do not include [faxes or] e-mail;

 



--------------------------------------------------------------------------------

 

1.2.11

where at any one time there are two or more persons included in the expression
"Guarantor" obligations contained in this Guarantee which are expressed to be
made by the Guarantor are binding jointly and severally on them and their
respective executors and representatives whomsoever without the necessity of
discussing them in their order;

 

1.3

The headings in this Guarantee are included for convenience only and are to be
ignored in construing this Guarantee.

 

1.4

Unless the context otherwise requires, words and expressions which are defined
in the Lease will bear the same meanings for the purposes of this Guarantee.

 

2Guarantee

 

The Guarantor irrevocably and unconditionally guarantee a to the Landlord full
and punctual payment or performance by the Tenant of the Guaranteed Obligations
as and when they fall due for payment or performance and failing such payment or
performance by the Tenant the Guarantor will on demand by the Landlord make
payment or effect performance of the Guaranteed Obligations in question together
with:

 

2.1

all liabilities, losses, costs, damages and expenses incurred by the Landlord by
reason of or in connection with any such failure together with Interest; and

 

2.2

all costs and expenses properly and reasonably incurred by the Landlord in
connection with the enforcement of this Guarantee together with Interest.

 

3Primary Obligation

 

The obligations of the Guarantor under this Guarantee will be independent
primary obligations and not merely those of guarantor or cautioner and if any of
the Guaranteed Obligations are not, or cease to be, valid and enforceable for
any reason whatever (whether or not known to the Landlord) or for any reason are
not recoverable from or capable of performance by the Guarantor under Clause 2
the Guarantor will still be liable to the Landlord in respect of such Guaranteed
Obligations as if they were fully valid and enforceable and/or recoverable or
capable of performance and the Guarantor were principal debtor in place of the
Tenant.

 

4Indemnity

 

4.1

The Guarantor undertakes to indemnify the Landlord on demand against all
liabilities, losses, costs, damages and expenses which the Landlord may incur by
reason of or in connection with any failure by the Tenant to make payment of or
perform any of the Guaranteed Obligations as and when they fall due or as a
result of any of the Guaranteed Obligations being or becoming void or
unenforceable for any reason or the Guaranteed Obligations for any reason not
being recoverable or capable of performance under Clause 2, together with
Interest.

 

4.2

The Guarantor undertakes to indemnify the Landlord on demand against all
liabilities, losses, costs, damages and expenses which the Landlord may incur by
reason of or in connection with the Tenant proposing or entering into any
company voluntary arrangement or other scheme or arrangement having or
purporting to have the effect of impairing, compromising or releasing any or all
of the Guarantor's obligations under this Guarantee.

 

5Guarantor to take new lease

 

Without prejudice to any other provision of this Guarantee if a Relevant Event
occurs, the Landlord may serve notice on the Guarantor within [six] months after
the Relevant Event requiring the Guarantor to accept, as required by the
Landlord, either:

 

5.1

a new lease of the Property for a period equal to the residue of the term of the
Lease which would have remained if the Relevant Event had not occurred, at the
same rent and on the same terms as the Lease commencing on the date of the
Relevant Event, except that any works



--------------------------------------------------------------------------------

 

carried out by or on behalf of the Tenant (or its predecessor as tenant under
the Lease) will be treated by reference to the date of entry under the Lease and
not the date of the Relevant Event; or

 

5.2

an assignation to the Guarantor of the Tenant's interest under the Lease,
effective from the date of the Relevant Event.

 

6Duration

 

This Guarantee will be a continuing security notwithstanding any intermediate
payment or performance and will remain in force so long as any liability
(including any future or contingent liability):

 

6.1

on the part of the Tenant under the Lease, or

 

6.2

on the part of the Guarantor under this Guarantee

 

remains unfulfilled unless discharged by the Landlord in accordance with Clause
8.

 

7Non-impairment

 

This Guarantee will not be discharged or prejudiced by:

 

7.1

the Landlord holding, acquiring, failing to perfect, releasing or giving up any
obligation, security or remedy (present or future) for the obligations of the
Tenant under the Lease or any neglect, delay or forbearance on the part of the
Landlord in enforcing such obligation, security or remedy;

 

7.2

the Landlord giving time or any other indulgence to the Tenant;

 

7.3

any variation, amendment, supplement or extension whether formal or informal, of
the terms of the Lease or the implementation of any rent review provisions in
the Lease;

 

7.4

the Landlord irritating the Lease;

 

7.5

the Landlord releasing any person(s) comprised in the Tenant from liability
under the Lease, or

 

7.6

any other act, omission or event whereby (but for this Clause) the Guarantor
would be discharged in whole or in part from this Guarantee.

 

8Discharge

 

If the Tenant assigns its interest under the Lease in accordance with the terms
of the Lease, or the Landlord accepts a renunciation of the Tenant's interest
under the Lease, the Landlord will at the request and cost of the Guarantor
grant a valid discharge of this Guarantee as at the date of valid intimation of
such assignation or the effective date of such renunciation (as the case may be)
provided that there are no outstanding claims under the Guarantee, or if there
are any such claims, upon such claims being satisfied in full.

 

9Assignation

 

9.1

The Landlord has the right to assign or transfer this Guarantee to its
successors as landlord under the Lease without the consent of the Guarantor.  

 

9.2

The Guarantor does not have the right to assign or transfer their rights or
obligations under this Guarantee.

 



--------------------------------------------------------------------------------

 

10Postponement of Claims by Guarantor

 

10.1

Until the Guaranteed Obligations have been fully and unconditionally paid or
performed, the Guarantor will not be entitled to share any security held or
money received by the Landlord on account of the Guaranteed Obligations.

 

10.2

Until the Guaranteed Obligations have been fully and unconditionally paid or
performed, the Guarantor waives its rights of subrogation, reimbursement and
indemnity against the Tenant and any other person and any other right they may
have to stand in the place of the Landlord in respect of any security from or
money payable by the Tenant or any other person.

 

10.3

Until the Guaranteed Obligations have been fully and unconditionally paid or
performed, the Guarantor will have no recourse, nor be entitled to pursue any
right or remedy, against the Tenant arising from the performance of any of the
Guarantor’s obligations under this Guarantee.

 

10.4

In the event of the liquidation, receivership, administration, sequestration or
other insolvency or dissolution of the Tenant the Guaranteed Obligations will be
deemed to continue to be due and outstanding until fully and unconditionally
paid or performed.  The Landlord will be entitled to claim in the liquidation,
receivership, administration, sequestration or other insolvency of the Tenant
for the full amount of the Guaranteed Obligations and to retain the whole of the
dividends from such claim to the exclusion of any rights of the Guarantor as
guarantor in competition with the Landlord until the Landlord' claim is
satisfied in full.

 

11Exclusion of Set Off

 

11.1

All payments due by the Guarantor under this Guarantee will be made without any
retention, deduction, set-off or counterclaim and free from any deduction or
withholding for or on account of any taxes or other charges in the nature of
taxes imposed by any competent authority.  If any such deduction or withholding
is required by law the Guarantor will pay the Landlord such additional amount as
may be necessary to ensure that the Landlord receives the full amount of the
relevant payment as if such deduction or withholding had not been made.

 

11.2

The Guarantor will not be entitled to withhold or restrict performance of any
obligation by it under this Guarantee by reason of any purported right or claim
of retention, set off or counterclaim or for any other reason.

 

12Certificate

 

A certificate signed by any authorised signatory on behalf of the Landlord will,
except in the case of manifest error, conclusively constitute the amount of the
Guaranteed Obligations or any sum due by the Guarantor under Clause 13 or any
other provision of this Guarantee at the relevant time for all purposes of this
Guarantee.

 

13Costs

 

13.1

The Guarantor will pay to the Landlord within five Business Days after written
demand:

 

13.1.1

the legal fees and expenses reasonably and properly incurred by the Landlord in
connection with the preparation and execution of this Guarantee;

 

13.1.2

the costs of registering this Guarantee in the Books of Council and Session and
of obtaining [three] extracts ([one] of which will be delivered to the
Guarantor's solicitors);

 

13.1.3

the legal fees and expenses reasonably and properly incurred by the Landlord in
connection with the preparation and completion of any new lease or assignation
entered into under the terms of Clause 5 including the registration dues on such
new lease or assignation [and of obtaining [three] extracts (one of which will
be delivered to the Guarantor's solicitors)];

 



--------------------------------------------------------------------------------

 

13.1.4

all Value Added Tax on any of the fees, costs and expenses set out above.

 

13.2

If any amount specified in Clause 13.1 is not paid within [14] days of demand
the Guarantor will pay Interest on such amounts.

 

13.3

The Guarantor will be responsible for any Land and Buildings Transaction Tax
chargeable on any such new lease or assignation.

 

14Notices

 

14.1

Any notice, demand, request or certificate required by this Guarantee will be in
writing and may be delivered personally, sent by post or transmitted by fax to
the relevant party [using the relevant details specified in Clause 14.3].

 

14.2

Any notice, demand, request or certificate will be deemed to be received:

 

14.2.1

if delivered personally, (with proof of delivery) at the time of delivery;

 

14.2.2

if sent by recorded delivery post, 48 hours after the date of posting; and

 

14.2.3

in the case of fax, at the time when the sender's fax machine confirms
transmission;

 

Provided that if, in the case of personal delivery or transmission by fax, such
delivery or transmission occurs outwith normal business hours on a Business  Day
or on a day which is not a Business  Day, delivery will be deemed to occur on
the next Business  Day.

 

14.3

[The details referred to in Clause 14.1 are:

 

[Guarantor]

 

Address:[          ]

 

Fax Number:[          ]

 

For the attention of:[          ]

 

[Landlord]

 

Address:[          ]

 

Fax Number:[          ]

 

For the attention of:[          ];

 

or such other address, fax number or person as may be notified in writing from
time to time by the relevant party to the other party for the purposes of this
Clause.]

 

15Applicable Law and Jurisdiction

 

This Guarantee is governed by and is to be construed in accordance with the law
of Scotland and in so far as not already subject to it, the parties irrevocably
submit to the non-exclusive jurisdiction of the Scottish Courts.

 

16Registration

 

The Guarantor consents to the registration of this Guarantee and any certificate
pursuant to this Guarantee for preservation and execution: IN WITNESS WHEREOF

 

 



--------------------------------------------------------------------------------

 

 

 






--------------------------------------------------------------------------------

 

Part 7

Notice of Change of Landlord

To:Alba Bioscience Limited

Dear Sirs

Lease to Alba Bioscience Ltd

Site 3 Bio Campus, Roslin, Midlothian (the "Property")

On behalf of our clients, Quotient Biocampus Limited, [incorporated under the
Companies Acts (Registered Number SC514165) and having their registered office
at Douglas Building, Pentlands Science Park, Bush Loan, Penicuick,
Midlothian EH26 0PL we intimate to you (the "Tenants") that, as from
[                    ] 2018, our clients have sold their interest as your
landlords in the Property to Roslin Assets Limited (acting as trustee for Roslin
Estate Company), incorporated under the Companies Acts (Registered Number
10893348 [                    ]) and having its Registered Office at 5th Floor,
Maybrook House, 40 Blackfriars Street, Manchester M3 2EG;; (the "Purchaser").

Future rent demands will be issued to you by or on behalf of the Purchaser and
future communications concerning any matter arising from the letting should be
addressed to the Purchaser or their managing agents, namely
[                    ].

This letter is enclosed in duplicate.  Kindly post the duplicate, with the
docquet on it duly signed, [using the accompanying pre-paid addressed envelope]
to [                    ], the solicitors acting for the Purchaser.

Yours faithfully

 

 

 

 

 

Agents for Quotient Biocampus Limited

 

 

................................. 2017

 

We acknowledge receipt of the notice of which the above is a duplicate.

 

.....................................................

For and on behalf of the Tenants

 

[NB – Notice will also require to be sent to SP Distribution Limited.  Exact
form will depend upon whether the Seller has intimated its purchase from
Scottish Enterprise].






--------------------------------------------------------------------------------

 

Part 8

Disposition

 

 

[g20180530144218762388.jpg]

 

2017

DISPOSITION

by

(1)SCOTTISH ENTERPRISE

in favour of

(2) QUOTIENT BIOCAMPUS LIMITED

Subjects: Site 3, Bio Campus, Roslin, Midlothian

 






--------------------------------------------------------------------------------

 

WE, SCOTTISH ENTERPRISE, established under the Enterprise and New Towns
(Scotland) Act 1990 and having our principal place of business at Atrium Court,
50 Waterloo Street, Glasgow heritable proprietors of the subjects and others
hereinafter disponed, IN CONSIDERATION of the price of ONE POUND (£1.00)
STERLING upon which no Value Added Tax is payable paid to us by QUOTIENT
BIOCAMPUS LIMITED, a company incorporated under the Companies Acts (Registered
Number SC514165) and having their Registered Office at Douglas Building,
Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL, of which sum
we hereby acknowledge receipt and discharge them DO HEREBY DISPONE to the said
QUOTIENT BIOCAMPUS LIMITED and to their successors and assignees whomsoever
heritably and irredeemably ALL and WHOLE the subjects at Site 3, Bio Campus,
Roslin, Midlothian, extending to 3.18 hectares or thereby as shown delineated in
red on the Plan annexed and signed as relative to this disposition (the
“Conveyed Property”) which Conveyed Property forms part and portion of the
subjects at Gowkley Moss Farm, Bush Loan, Milton Bridge, Penicuik, EH26 0NX,
registered in the Land Register of Scotland under Title Number MID4540 (the
subjects registered in the Land Register of Scotland under Title Number MID4540
under exception of the Conveyed Property being hereinafter referred to as the
“Retained Property”); TOGETHER WITH (one) the whole buildings and other
erections on it, (two) the fixtures and fittings therein, (three) the parts,
privileges and pertinents of the whole subjects hereby disponed and (four) our
whole right, title and interest, present and future, therein; AND we nominate
the Conveyed Property and the Retained Property each to be a benefited and
burdened property in respect of the rights and burdens relative to the Conveyed
Property and the Retained Property respectively contained in the Deed of
Conditions by us, Scottish Enterprise, registered in the Land Register of
Scotland under Title Number MID4540 on 3 April 2013; WITH ENTRY and VACANT
POSSESSION AT                      TWO THOUSAND AND EIGHTEEN notwithstanding the
date hereof; And the Seller grants warrandice; And we undertake and agree that
if and to the extent that by delivery of these presents to the said QUOTIENT
BIOCAMPUS LIMITED, we are not, or are not fully, divested of our whole right,
title and interest in the subjects hereby disponed, the same shall be held by us
following the delivery of these presents in trust for the sole benefit of the
said QUOTIENT BIOCAMPUS LIMITED but provided that our duties as trustee are
purely to hold such title in trust for the said QUOTIENT BIOCAMPUS LIMITED and
do not include any other duties of a trustee which would otherwise be implied by
law: IN WITNESS WHEREOF these presents and the plan annexed hereto and referred
to herein are subscribed as follows:-




 



--------------------------------------------------------------------------------

 

 

This is the plan referred to in the foregoing disposition by Scottish Enterprise
in favour of Quotient Biocampus Limited[g20180530144218790389.jpg]




 



--------------------------------------------------------------------------------

 

Part 9

Seller Disposition

 

WE, QUOTIENT BIOCAMPUS LIMITED, a company incorporated under the Companies Acts
in Scotland with Company Number SC514165 and having our Registered Office at
Douglas Building, Pentlands Science Park, Bush Loan, Penicuik, Midlothian EH26
0PL registered proprietors of the subjects and others herein after disponed IN
CONSIDERATION of the sum of FOURTEEN MILLION NINE HUNDRED AND FIFTY HUNDRED
THOUSAND POUNDS (£14,950,000) STERLING paid to us by ROSLIN ASSETS LIMITED, a
company incorporated under the Companies Acts in England and Wales with Company
Number 10893348 and having their Registered Office at 5th Floor, Maybrook House,
40 Blackfriars Street, Manchester M3 2EG of which sum we hereby acknowledge
receipt and discharge them HAVE SOLD and DO HEREBY DISPONE to and in favour of
the said Roslin Assets Limited and to their successors and assignees whomsoever
heritably and irredeemably ALL and WHOLE that plot or area of ground together
with the buildings and others erected thereon extending to 3.18 hectares or
thereby known as and forming 5 James Hamilton Way, Milton Bridge, Penicuik EH26
0BF (formerly known as Site 3, Biocampus, Roslin) being the subjects registered
in the Land Register of Scotland under Title Number [          ]; WITH ENTRY as
at [       ] 2018 subject to the Lease between Quotient Biocampus Limited and
Alba Bioscience Limited dated 14 July 2017 and registered in the Land Register
of Scotland under Title Number MID166779 and registered in the Books of Council
and Session on 26 January 2018 as amended by Minute of Variation between
Quotient Biocampus Limited and Alba Bioscience Limited dated [     ] and to be
registered in the Land Register of Scotland and to be registered in the Books of
Council and Session ("the Lease"); and we grant warrandice but excluding
therefrom the Lease; And we undertake and agree that if and to the extent that
by delivery of these presents to the said Roslin Assets Limited we are not, or
are not fully, divested of our whole right, title and interest in the subjects
hereby disponed, the same shall be held by us following the delivery of these
presents in trust for the sole benefit of the said Roslin Assets Limited but
provided that our duties as trustee are purely to hold such title in trust for
the said Roslin Assets Limited and do not include any other duties of a trustee
which would otherwise be implied by law: IN WITNESS WHEREOF these presents
together with the plan annexed are executed as follows:-

 

 

 



--------------------------------------------------------------------------------

 

 

…………………………………………….………………………………………….

Signature of WitnessSignature of Director / Authorised Signatory

 

…………………………………………….………………………………………….

Full name of above (print)Full name of above (print)

 

…………………………………………….………………………………………….

Date of Signing

 

…………………………………………….………………………………………….

AddressPlace of Signing

 

 




 



--------------------------------------------------------------------------------

 

 

 

 

 

 

DISPOSITION

 

by

 

QUOTIENT BIOCAMPUS LIMITED

 

in favour of

 

ROSLIN ASSETS LIMITED

 

 

2018

 

 

 

 

 

SUBJECTS: 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF

 

 

DWF LLP

 

 

 




 



--------------------------------------------------------------------------------

 

Part 10

Capital Allowances Election –

1.

The parties to the Joint Election

The Seller

 

whose registered office is situated at

 

Tax Reference

 

 

 

The Purchaser/Beneficial Owner

 

whose registered office is situated at

 

Tax Reference

 

18

The Property to be Acquired

Address:

 

Registered under Title Number:

 

19

The Interest Acquired

The interest in land to which this election relates and which has been acquired
for £[  ] by the Purchaser by an agreement dated [                    ] 20[  ],
is the heritable interest in the Property.

20

The Joint Election

The Seller and the Purchaser jointly elect, pursuant to the provisions of
Section 198 of the Capital Allowances Act 2001, that the amount which, for all
purposes of Part 2 of the Capital Allowances Act 2001, is to be taken as the
portion of the sale price of the interest specified above which falls to be
treated as expenditure incurred by the Purchaser on the provision of plant and
machinery fixtures is £[                    ], which amount shall be further
apportioned as follows:-

Insert either Table A or Table B.  Table C is optional and may be used with
either Table A or Table B

[Table A

1Table A should be used where the Seller's expenditure on fixtures which are
integral features is allocated in full either to the special rate class pool (ie
where the expenditure was incurred on or after 1 April 2008) or to the main
plant and machinery pool, but not split between the two pools.]



 

1 

Since 1 April 2008, there has been a differentiation between expenditure on
fixtures which are not integral features (which forms part of the main rate pool
and qualifies for a writing down allowance of 18% (from April 2012) and
expenditure on fixtures which are integral features (which forms part of a
special rate pool and qualifies for  a writing down allowance of 8% (from April
2012)).  However, any expenditure that (i) was incurred before 1 April 2008,
(ii) was within the main pool and (iii) related to fixtures which are integral
features, will stay in the main pool and attract the main rate of capital
allowances.  Either Table A or Table B should be completed depending on the type
of plant and machinery fixtures being transferred and when they were acquired.

 



--------------------------------------------------------------------------------

 

Plant and machinery fixtures which are integral features (within the meaning of
Section 33A(5) of the Capital Allowances Act 2001)



£[                    ]

Plant and machinery fixtures which are not integral features


£[                    ]

[Table B

Table B should be used where part of the Seller's expenditure on fixtures which
are integral features is allocated to the special rate pool and part is
allocated to the main plant and machinery pool.]

Plant and machinery fixtures which are integral features (within the meaning of
Section 33A(5) of the Capital Allowances Act 2001), the expenditure on which
forms part of the Seller's main pool




£[                    ]

Plant and machinery fixtures which are integral features, the expenditure on
which forms part of the Seller's special rate class pool



£[                    ]

Plant and machinery fixtures which are not integral features


£[                    ]

[2A list of the fixtures and the amount to be apportioned to them is as
follows:-

[Table C

Table C should be used where a list of fixtures is available.]

Item

8% Special Rate Pool

18 % Main Pool

Heating and Ventilation installation

 

 

Hot water installation

 

 

Electrical switchgear

 

 

Emergency lighting

 

 

Fire alarms

 

 

Electrical and goods lift installation

 

 

External lighting

 

 

Passenger and goods lift installation

 

 

 

2 

Note that a number of the following items describe systems or installations
which may be comprised of more than one plant and machinery fixture.  If in
those cases some of the fixtures are integral features and others are not, it
will be necessary to make a separate apportionment in the table between the
expenditure allocated to fixtures which are integral features and the
expenditure allocated to fixtures which are not.  In such cases a further
apportionment may need to be made of the expenditure allocated to integral
features if the Seller's expenditure on integral features has been allocated in
part to its main pool and in part to its special rate class pool (by way of
example, see guidance in relation to Table A and Table B above).

 



--------------------------------------------------------------------------------

 

Escalators

 

 

Trade and information signs

 

 

Mechanical door closers

 

 

Carpets

 

 

Door mats

 

 

Furniture and fittings

 

 

Sanitary equipment

 

 

Total

 

 

The operative date for capital allowances purposes in accordance with the
Capital Allowances Act 2001 s.572(4) is [Insert date of Completion or, if
earlier, time when possession of Property is given].

 

 

Signed………………………………………Signed………………………………………

 

Name………………………………………Name………………………………………

 

For and on behalf of the SellerFor and on behalf of the Purchaser

 




 



--------------------------------------------------------------------------------

 

Part 11

The Building Contractor, Sub-Contractors, Consultant, Sub-Consultants etc.

 

1.

Building Contract between Quotient Biocampus Limited and MW High Tech Projects
UK Limited

2.

Building Sub-Contract between MW High Tech Projects UK Limited and Weir &
McQuiston (Scot) Ltd

3.

Building Sub-Contract between MW High Tech Projects UK and Limited and Rippin
Limited

4.

Building Sub-Contract between MW High Tech Projects UK and Walker Cladding
Limited

5.

Building Sub-Contract between MW High Tech Projects UK and Thyssen Krupp

6.

Building Sub-Contract between MW High Tech Projects UK and MMM Medical Equipment
Limited

7.

Building Sub-Contract between MW High Tech Projects UK and J&D Pierce Contracts

8.

Building Sub-Contract between MW High Tech Projects UK and Brooke Edgley
Specialist Technical Services

9.

Building Sub-Contract between MW High Tech Projects UK and Cube Glass Limited

10.

Consultant Appointment - Fletcher Joseph (Edinburgh) Limited (Architect)

 

11.

Sub-Consultant Appointment - JGA (Fire Engineer) Sub-Consultant Appointment -
Christopher Palmer Associates (Landscape Designer)

12.

Sub-Consultant Appointment - Etive Consulting Engineers Ltd (Structural
Engineer)

13.

Letter of Reliance - Mason Evans Partnership

 




 



--------------------------------------------------------------------------------

 

Part 12

Licence for Works

 

DWF Draft (1) 2016677-5

[g20180530144219990390.jpg]

 

 

 

 

 

LICENCE FOR WORKS AGREEMENT

between

QUOTIENT BIOCAMPUS LIMITED

and

ALBA BIOSCIENCE LIMITED

 

 

 

 

 

Subjects: Site 3, Bio Campus, Roslin, Midlothian

 

 

DWF LLP

110 Queen Street

Glasgow

G1 3HD




 



--------------------------------------------------------------------------------

 

CONTENTS

1.

Definitions and interpretation70

 

2.

Grant of consent72

 

3.

Tenant's obligations72

 

4.

Lease obligations73

 

5.

Rent review73

 

6.

Reinstatement at expiry73

 

7.

Irritancy74

 

8.

Rights of others74

 

9.

Costs74

 

10.

No warranty74

 

11.

Ratification of Lease74

 

12.

Consent to registration74

 

Part 1 Conditions

75

 

Part 2 Drawings showing the Works

79

 

 

 

 



--------------------------------------------------------------------------------

 

THIS Agreement IS BETWEEN

 

QUOTIENT BIOCAMPUS LIMITED incorporated under the Companies Acts with registered
number SC514165 and having their registered office at Douglas Building,
Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL , and includes
where the context so requires their successors as landlords under the Lease
(hereinafter called the "Landlords"); and

ALBA BIOSCIENCE LIMITED incorporated under the Companies Acts with registered
number SC310584 and having their registered office at Douglas Building Pentlands
Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL , and includes where the
context so requires their permitted successors as tenants under the Lease
(hereinafter called the "Tenants").

WHEREAS

The Landlords are the landlords under the Lease.

The Tenants are the tenants under the Lease.

The Tenants have requested, and the Landlords have granted, consent to the Works
on the conditions set out below.

IT IS CONTRACTED and AGREED between the Parties as follows:

 

1.

Definitions and interpretation

 

 

1.1.

In this Agreement:

"Action Plan" means an action plan in terms of the Assessment of Energy
Performance of Non-domestic Buildings (Scotland) Regulations 2016;

"Building" means any building of which the Property forms part;

"CDM Regulations" means the Construction (Design and Management)
Regulations 2015;

"EPC" means an energy performance certificate in terms of the Energy Performance
of Buildings (Scotland) Regulations 2008;

"Lease" means the lease between QUOTIENT BIOCAMPUS LIMITED and ALBA BIOSCIENCE
LIMITED dated 14 July and registered or undergoing registration in the Land
Register of Scotland under Title Number MID192976 and undergoing registration in
the Books of Council and Session] as varied or amended by Minute of Variation of
Lease entered into between QUOTIENT BIOCAMPUS LIMITED and ALBA BIOSCIENCE
LIMITED;

"Parties" means the Landlords and the Tenants;

"Property" ALL and WHOLE that plot or area of ground together with the buildings
and others erected thereon extending to 3.18 hectares or thereby known as and
forming 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF (formerly known
as Site 3, Biocampus, Roslin) being the subjects registered in the Land Register
of Scotland under Title Number [          ];;

 

--------------------------------------------------------------------------------

 

"Schedule" means the Schedule annexed to this Agreement;

"Term" means the term of the Lease together with any continuation whether by
Act of Parliament, tacit relocation or otherwise;

"Verifier" means a verifier as defined in the Building (Scotland) Act 2003;

"Working Day" means a day on which clearing banks in Edinburgh and Glasgow are
open for normal business;

"Works" means the works shown on the drawings set out in part 2 of the Schedule.

 

1.2.

In this Agreement, unless otherwise specified or the context otherwise requires:

 

 

1.2.1.

any reference to one gender includes all other genders;

 

 

1.2.2.

words in the singular only include the plural and vice versa;

 

 

1.2.3.

any reference to the whole is to be treated as including reference to any part
of the whole;

 

 

1.2.4.

any reference to a person includes a natural person, corporate or unincorporated
body (whether or not having separate legal personality); words importing
individuals include corporations and vice versa;

 

 

1.2.5.

any references to this Agreement or to any other document are references to this
Agreement or to that other document as varied, supplemented, assigned, novated
or replaced (in each case other than in breach of the provisions of this
Agreement) from time to time;

 

 

1.2.6.

any reference to a clause, condition, Schedule or part of the Schedule is to the
relevant clause, condition, Schedule or part of the Schedule of or to this
Agreement;

 

 

1.2.7.

any reference to a statute or statutory provision includes any subordinate
legislation which is in force from time to time under that statute or statutory
provision;

 

 

1.2.8.

any reference to any statute, statutory provision or subordinate legislation is
a reference to it as it is in force from time to time taking account of any
amendment or re-enactment;

 

 

1.2.9.

any phrase introduced by the words "including", "include", "in particular" or
any similar expression is to be construed as illustrative only and is not to be
construed as limiting the generality of any preceding words;

 

 

1.2.10.

a document will be duly executed only if it is executed in such manner as meets
the requirements of section 3 or sections 9B and 9C of the Requirements of
Writing (Scotland) Act 1995;

 

 

1.2.11.

any obligation on, or right granted or reserved to, the Landlords may be
fulfilled or exercised by managing agents in place of or in addition to the
Landlords;

 

 

1.2.12.

any action to be performed on a day which is not a Working Day is to be
performed on the immediately following Working Day;

 

 

1.2.13.

references to writing or written do not include email;

71



--------------------------------------------------------------------------------

 

 

 

1.2.14.

where at any one time there are two or more persons included in the expression
"Tenants" obligations contained in this Agreement which are expressed to be made
by the Tenants are binding jointly and severally on them and their respective
executors and representatives whomsoever without the necessity of discussing
them in their order but not so as to impose any continuing liability on an
assignor following a permitted assignation of the tenants' right to the Lease;

 

 

1.2.15.

if the Tenants are a firm or partnership:

 

 

1.2.15.1.

the obligations of the Tenants under this Agreement are binding jointly and
severally on all persons who are or become partners of the firm at any time and
their respective executors and representatives whomsoever as well as on the firm
and its whole stock, funds, assets and estate without the necessity of
discussing them in their order;

 

 

1.2.15.2.

except in the circumstances set out in clause 0 the obligations set out in
clause 0 remain in full force and effect even if:

 

(a)

the firm or partnership is dissolved;

 

(b)

any changes take place in the firm or partnership whether by the assumption of a
new partner or partners or by the retiral, bankruptcy or death of any individual
partner; or

 

(c)

there is a change in the firm name.

 

1.2.15.3.

if any person, who by virtue of his being a partner, is bound to implement the
Tenants' obligations, then on such person ceasing to be a partner the Landlords,
on request, will release such person and his representatives from all
obligations on the Tenants under this Agreement subsequent to the date when such
person ceases to be a partner (or, if later, the date of such request) provided
that it is established to the Landlords' reasonable satisfaction that any such
release does not materially adversely affect the strength of the Tenants'
financial covenant or their ability to implement their obligations under this
Agreement; and

 

 

1.2.16.

any reference to "reasonable consent" means the prior written consent of the
party in question, such consent not to be unreasonably withheld or delayed.

 

 

1.3.

The headings in this Agreement are included for convenience only and are to be
ignored in construing this Agreement.

 

 

1.4.

The Schedule forms part of this Agreement.

 

2.

Grant of consent

Subject always to the terms and conditions specified or referred to in this
Agreement, the Landlords consent to the Tenants carrying out the Works.

3.

Tenant's obligations

The Tenants will:

72



--------------------------------------------------------------------------------

 

 

3.1.

comply in all respects with the conditions set out in part 1 of the Schedule.

 

 

3.2.

indemnify the Landlords against any charge to tax and any interest and penalties
payable in respect of or arising out of the Works.

 

4.

Lease obligations

On completion of the Works, all the Tenants' obligations contained in the Lease
will apply mutatis mutandis to the Property in its then altered state.

5.

Rent review

Any effect on rental value attributable to the Works will be disregarded for the
purposes of the rent review provisions in the Lease.

6.

Reinstatement at expiry

At the end of the Term or the earlier termination of the Lease (howsoever
arising) if and to the extent required by the Landlords in accordance with the
provisions of the Lease the Tenants will at their own cost reinstate and make
good the Property in compliance with:

 

6.1.

the provisions of the Lease; and

 

 

6.2.

the conditions set out in part 1 of the Schedule as if references in that part
of the Schedule to the Works were references to the works for such reinstatement
and making good.

PROVIDED that with reference to Clause 5.8 of the Lease that:

 

(A)

The Tenant shall be entitled to remove all items contained in the Works which
comprise tenant's or trade fixtures and fittings and the Tenant shall be obliged
to remove such items to the extent required by the Landlord at its discretion,
in each case making good in terms of Clause 5.8.2 of the Lease;

 

 

(B)

Works) comprise Landlord's fixtures and fittings the Tenant shall be obliged to
comply with its obligations in terms of Clause 5.8.1 of the Lease but as regards
the heating, ventilation, and air conditioning system installed within the
Premises and forming part of the Works (the "System") the Tenant's obligation
shall be to ensure that that the System (or any replacement or renewal System
installed (with the consent of the Landlord in accordance with the terms of the
Lease) during the period of the Lease) is left by the Tenant in proper working
order and in compliance with all statutory and building regulations
requirements.

 

 

(C)

In the event that the Tenant fails to comply with its obligations under
sub-clause (B), the Landlord shall be entitled in lieu of the Tenant's
obligations in terms of Clause 5.8.1 of the Lease to require that the System (or
any replacement or renewal System installed (with the consent of the Landlord in
accordance with the terms of the Lease) during the period of the Lease) is
removed by the Tenant at the End of the Term (making good all damage thereby
caused) and that either (at the option of the Landlord):

 

(i)

the Tenant shall install an heating, ventilation, and air conditioning system of
a design and specification which is, at the end of the Term, equivalent to a
standard specification for premises such as the Property

73



--------------------------------------------------------------------------------

 

 

having regard to the nature and type of the Property and the permitted use of
the Property under the Planning Acts (the "Alternative System"); or

 

(ii)

that the Tenant pay to the Landlord upon the expiry of the Term an amount equal
to the anticipated cost of the installation of the Alternative System.  

7.

Irritancy

The Landlords' right of irritancy contained in the Lease will be exercisable not
only in the event of any breach by the Tenants of the Tenants' obligations
contained in the Lease but also in the event of any breach of any of the
Tenants' obligations contained in this Agreement.

8.

Rights of others

This Agreement is granted subject to the rights of the owners and occupiers of
all adjoining and neighbouring premises, whose rights must not be infringed by
the Tenants.

9.

Costs

 

 

9.1.

The Tenants will pay within five Working Days after written demand the costs and
expenses reasonably and properly incurred by the Landlords, their solicitors and
surveyors in connection with:

 

 

9.1.1.

the approval of the Works;

 

 

9.1.2.

the preparation, execution and completion of this Agreement; and

 

 

9.1.3.

the inspection and approval of the Works during the course of the Works and
after the completion of the Works.

 

 

9.2.

The Tenants will pay within five Working Days after written demand the costs of
registering this Agreement in the Books of Council and Session and obtaining
three extracts (two for the Landlords and one for the Tenants).

 

10.

No warranty

No representation or warranty is given or implied on the part of the Landlords
as to either the suitability of the Property (or the Building) for the Works, or
as to whether the Works or any removal or reinstatement of them may be lawfully
carried out.

11.

Ratification of Lease

Except in so far as amended by this Agreement, the Parties confirm that the
whole provisions of the Lease will remain in full force and effect.

12.

Consent to registration

The Parties consent to the registration of this Agreement for preservation and
execution.

IN WITNESS WHEREOF.




74



--------------------------------------------------------------------------------

 

THIS IS THE SCHEDULE REFERRED TO IN THE FOREGOING Licence for Works Agreement
BETWEEN (1) QUOTIENT BIOCAMPUS LIMITED AND (2) ALBA BIOSCIENCE LIMITED

Part 1

Conditions

1.

Insurance

 

1.1

In carrying out the Works the Tenants will take such action as the Landlords or
their insurers may require to ensure that the Landlords' insurances are not
rendered void or voidable or the policy monies under them withheld in whole or
in part.

 

1.2

The Tenants will produce, if requested by the Landlords or their insurers, a
written certificate of value of the Works for insurance purposes.

 

1.3

The Tenants will pay to the Landlords any increased or extra premium payable for
insurance of the Property and any other adjoining or neighbouring premises owned
or occupied by the Landlords as a result of the carrying out of the Works.

 

1.4

At the commencement, and throughout the carrying out, of the Works:

 

1.4.1

the Tenants will procure that the Tenants' contractors have in force the normal
contractual insurances (including suitable public liability cover); and

 

1.4.2

in so far as any risks which are likely to arise from the carrying out of the
Works are not already covered by the insurances effected in terms of the Lease
or this Agreement, the Tenants will insure or cause to be insured such risks (in
so far as they can reasonably be insured) to the reasonable satisfaction of the
Landlords; and

 

1.4.3

on request the Tenants will produce to the Landlords the policy or policies of
such insurance together with receipts for the current premiums.

2.

Consents

At the Tenants' own expense, the Tenants will:

 

2.1

obtain all necessary statutory and other third party consents (including, if
required, planning permission and building warrant) in relation to the carrying
out of the Works and will produce copies of them (together with all docquetted
drawings) to the Landlords prior to the commencement of the Works;

 

2.2

comply with all conditions attaching to such consents; and

 

2.3

submit a completion certificate to the Verifier within one month after
completion of the Works and as soon as received from the Verifier send a copy of
the notice of acceptance of a completion certificate and a copy of the original
completion certificate to the Landlords.

3.

Statutory requirements

The Tenants will comply with all applicable general or local Acts of Parliament,
bye-laws, orders, instruments and regulations made under them and the
regulations made by and the requirements of the local and any other requisite
authority, including, in so far as they apply to the Works, the Control of
Asbestos Regulations 2012 (in pursuance of which the Tenants will deliver to the
Landlords on request all requisite asbestos records and treatment plans) and the
CDM Regulations and:

75



--------------------------------------------------------------------------------

 

 

3.1

where the CDM Regulations apply:

 

3.1.1

the Tenants will be the sole client in respect of the Works for the purposes of
the CDM Regulations;

 

3.1.2

where the Works are notifiable in terms of the CDM Regulations the Tenants will
notify the Health & Safety Executive and forward a copy of the notification to
the Landlords within three Working Days of it being sent to the Health and
Safety Executive; and

 

3.1.3

the Tenants will ensure that the Health & Safety file (as defined in the
CDM Regulations) is properly prepared, reviewed and updated in accordance with
the CDM Regulations and will supply to the Landlords a copy of the Health &
Safety file (duly completed in accordance with the CDM Regulations) as soon as
practicable after completion of the Works;

 

3.2

where the CDM Regulations do not apply, the Tenants will supply to the Landlords
such drawings and other information as the Landlords may reasonably require in
relation to the Works in order to allow the Landlords to update the Health &
Safety file for the Property (or the Building); and

 

3.3

the Tenants will procure that copyright licences are obtained so that all the
material in the Health & Safety file may be copied and used by the Landlords or
any other party to enable them to comply with their duties under the
CDM Regulations and for other related purposes.

4.

Energy Performance

 

4.1

In the case of Works which may adversely affect an existing EPC rating, Action
Plan or the efficiency of the use of energy or water within the Property (or the
Building), the Tenants will provide sufficient information to the Landlords to
enable the Landlords to ascertain the effect of the Works, and will implement
any suggestions that the Landlords make to avoid or minimise any such adverse
effect.

 

4.2

In the case of Works which necessitate the provision of a new EPC, the Tenants
will obtain a new EPC at the Tenants' cost and provide a copy of the EPC to the
Landlords.

 

4.3

In the case of Works to any plant, equipment or services in the Property (or the
Building) which affect the energy efficiency of such plant, equipment or
services, the Tenants will provide such information about the energy efficiency
of the altered plant or equipment as the Landlords reasonably require.

5.

Notification

The Tenants will notify the Landlords or their surveyors in writing not less
than five Working Days prior to the date of commencement of the Works and
immediately after the Works have been completed.

6.

Timescale

If it starts the Works the Tenants will carry out and complete them diligently
and without interruption and in any event within 3 months of the date of this
Agreement.

76



--------------------------------------------------------------------------------

 

7.

Conduct of Works

 

7.1

At the Tenants' own expense the Tenants will carry out the Works in a proper and
workmanlike manner with good quality materials:

 

7.1.1

to the reasonable satisfaction of the Landlords or their surveyors; and

 

7.1.2

to the satisfaction of the local and any other requisite authority.

 

7.2

If an appropriate British Standard Specification or British Standard Code of
Practice issued by the British Standards Institution is current at the last date
of execution of this Agreement, the Tenants will procure that all goods and
materials used or supplied are, and all workmanship is, in accordance with that
standard.

 

7.3

The Tenants will carry out the Works with the least inconvenience, disturbance
or disruption reasonably practicable to the Landlords and to the owners and
occupiers of adjoining or neighbouring premises.

 

7.4

The Tenants will make good to the reasonable satisfaction of the Landlords all
damage arising out of or incidental to the Works including any damage to
adjoining or neighbouring premises.

 

7.5

The Tenants will take all proper precautions during the progress of the Works to
ensure that the safety of the structure of the Property (or the Building) is not
endangered in any way.

8.

Inspection

The Tenants will permit the Landlords and their surveyors at all reasonable
times to inspect the progress of the Works and the quality of the materials and
workmanship used.

9.

Landlords' notices

 

9.1

The Tenants will carry out and complete such works and do such things as the
Landlords acting reasonably may specify in a notice in writing to the Tenants as
being necessary to comply with the obligations on the part of the Tenants
contained in this Agreement ("Remedial Works").

 

9.2

Failing the carrying out and completion of the Remedial Works within two months
after such notice (or within such other reasonable period as may be specified in
the notice having regard to the nature and extent of the Remedial Works) the
Tenants will:

 

9.2.1

permit the Landlords to carry out all or any of the Remedial Works; and

 

9.2.2

pay to the Landlords on demand the properly incurred costs of carrying out and
completing the Remedial Works with interest at the rate specified in the Lease
as applicable to unpaid rent from the date or dates of disbursement by the
Landlords until payment.

10.

Indemnity

The Tenants will indemnify the Landlords (except in so far as covered by the
insurances referred to in the Lease and in condition 1 of this part of the
Schedule) effectually against:

 

10.1

all actions or other proceedings, costs, claims, losses and demands howsoever
arising in relation to the carrying out and completion of the Works; and

77



--------------------------------------------------------------------------------

 

 

10.2

any liability due to any requirements of the Health and Safety at Work Etc
Act, 1974 by reason of or arising out of the Works other than any criminal
sanctions imposed by the court under this legislation.




78



--------------------------------------------------------------------------------

 

Part 2
Drawings showing the Works

 

Excel Spreadsheet showing split of shell & core vs fit out is annexed.  In
engrossed Licence for Works to be delivered at completion, the specification and
plans will be annexed to the licence for works showing those items identified in
the attached Excel Spreadsheet as "Fit-Out".

 

 

 




79



--------------------------------------------------------------------------------

 

Part 13

 

Guarantee

 

DWF CJM/20166775-5

[g20180530144226811391.jpg]

2017

GUARANTEE

by

 

Quotient Limited and Quotient Suisse SA

 

in favour of

 

ROSLIN ASSETS LIMITED

 

 

Property: Site 3, Bio Campus, Roslin, Midlothian




80



--------------------------------------------------------------------------------

 

GUARANTEE

 

by

 

QUOTIENT LIMITED, a company incorporated in Jersey with registered number 109886
and having its registered office at PO Box 1075, Elizabeth House, 9 Castle
Street, St Helier, Jersey, JE2 3RT; and Quotient Suisse SA, a company organised
under the laws of Switzerland with registered number CHE-167.592.818 and having
its registered office at Route de Crassier 13, Business Park Terre Bonne,
Bâtiment B 1, 1262 Eysins, Switzerland (together the "Guarantor");

 

in favour of

 

ROSLIN ASSETS LIMITED, incorporated under the Companies Acts (Registered Number
10893348), and having its Registered Office at 5th Floor, Maybrook House, 40
Blackfriars Street, Manchester, M3 2EG, and includes where the context so
requires its successors as Landlord under the Lease ("Landlord");

 

WHEREAS:

 

 

(A)The Landlord is in right of the landlord's part of the Lease.

 

(B)The Tenant is in right of the tenant's part of the Lease.

 

(C)The Guarantor has agreed to guarantee the obligations of the Tenant under the
Lease;

 

 

IT IS AGREED as follows:

 

1.Definitions and Interpretation

 

1.1

In this Guarantee:

 

"Business Day" means a day on which clearing banks in Edinburgh and Glasgow are
open for normal business;

 

"Change of Control" means

 

in respect of the Tenant, the actions of any person or group of persons acting
in concert result in a change in:

(a)the power (whether by way of ownership of shares, members' interests, proxy,
contract, agency or otherwise) to:

i.cast, or control the casting of, more than 25% of the maximum number of votes
that might be cast at a general meeting of the Tenant; or

ii.appoint or remove all, or the majority, of the directors or equivalent
officers of the Tenant; or

iii.give directions with respect to the operating and financial policies of the
entity with which the directors or equivalent officers of the entity are obliged
to comply: and/or

(b)the holding beneficially (either directly or indirectly) of more than 25% of
the issued share capital or members' interest (as applicable) of the Tenant
(excluding any part of that issued share capital or members' interests (as
applicable) that carries no right to participate beyond a specified amount in a
distribution of either profits or capital)

 

 

"Guaranteed Obligations" means all past, present, future and contingent
obligations of the Tenant:

 

(a)to pay all rents and other sums; and

 

(b)to perform and fulfil all other obligations

81



--------------------------------------------------------------------------------

 

 

which are now or may at any time in the future become due by the Tenant to the
Landlord in terms of the Lease;

 

"Interest" means interest on the sum in question at 4% per cent per annum above
the base rate from time to time of Royal Bank of Scotland plc from the date that
such sum is due for payment or, if there is no such date specified, the date of
demand for such sum until such sum is paid;

 

"Lease " means the lease between QUOTIENT BIOCAMPUS LIMITED and ALBA BIOSCIENCE
LIMITED dated 14 July and registered or undergoing registration in the Land
Register of Scotland under Title Number MID192976 and undergoing registration
registered in the Books of Council and Session on [                     ] as
varied or amended by (One) Minute of Variation of Lease entered or about to be
entered into between QUOTIENT BIOCAMPUS LIMITED and ALBA BIOSCIENCE LIMITED; and
(Two) Licence for Works entered or about to be entered into into between
QUOTIENT BIOCAMPUS LIMITED and ALBA BIOSCIENCE LIMITED ;

 

"Property" means ALL and WHOLE that plot or area of ground together with the
buildings and others erected thereon extending to 3.18 hectares or thereby known
as and forming 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF (formerly
known as Site 3, Biocampus, Roslin) being the subjects registered in the Land
Register of Scotland under Title Number [          ]; ;

 

"Relevant Event" means any of the following events or circumstances:

 

 

(i)

The Tenant going into liquidation including provisional liquidation or a
petition being presented or resolution proposed or passed for their
liquidation;  

 

 

(ii)

The Tenant having a receiver appointed in respect of any part of their
undertaking or assets;

 

 

(iii)

The Tenant (not being a corporate body) having their estates sequestrated or
becoming insolvent or apparently insolvent or signing a trust deed for creditors
or effecting or proposing any general composition with their creditors;

 

 

(iv)

The Tenant being dissolved, struck off or otherwise ceasing to exist;

 

 

(v)

The Landlord serving notice on the Tenant that an event has occurred which
entitles the Landlord to irritate the Lease;  

 

 

(vi)

The Lease being terminated by reason of irritancy;

 

 

(vii)

The Tenant having an administrator appointed or a petition being presented for
the appointment of an administrator or notice of intention to appoint an
administrator being given;

 

 

(viii)

The Tenant instituting or giving notice of or indicating an intention to
institute a voluntary arrangement or composition in respect of their debts or
affairs; or

 

 

(ix)

The Tenant becoming unable to pay their debts within the meaning of section 123
of the Insolvency Act 1986;

 

"Rent Deposit Agreement" means the rent deposit agreement entered into between
the Tenant and the Landlord dated [ ] 2018 and subsequent date ancillary to the
Lease.

 

"Tenant" means ALBA BIOSCIENCE LIMITED, incorporated under the Companies Acts
with Registered Number SC310584 and having their Registered Office at Douglas
Building Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL;

 

1.2

In this Guarantee, unless otherwise specified or the context otherwise requires:

 

1.2.1

any reference to one gender includes all other genders;

 

1.2.2

words in the singular only include the plural and vice versa;

 

1.2.3

any reference to the whole is to be treated as including reference to any part
of the whole;

82



--------------------------------------------------------------------------------

 

 

1.2.4

any reference to a person includes a natural person, corporate or unincorporated
body (whether or not having separate legal personality) and that person's
personal representatives, successors or permitted assignees; words importing
individuals include corporations and vice versa;

 

1.2.5

any references to this Guarantee or to the Lease or to any other document are
references to this Guarantee, the Lease or to that other document as varied,
supplemented, assigned, novated or replaced from time to time;

 

1.2.6

any reference to a Clause is to the relevant Clause of this Guarantee;

 

1.2.7

any reference to a statute or statutory provision includes any subordinate
legislation which is in force from time to time under that statute or statutory
provision;

 

1.2.8

any reference to any statute, statutory provision or subordinate legislation is
a reference to it as it is in force from time to time taking account of any
amendment or re-enactment;

 

1.2.9

any phrase introduced by the words "including", "include", "in particular" or
any similar expression is to be construed as illustrative only and is not to be
construed as limiting the generality of any preceding words;

 

1.2.10

references to writing or written do not include faxes or e-mail;

 

1.2.11

where at any one time there are two or more persons included in the expression
"Guarantor" obligations contained in this Guarantee which are expressed to be
made by the Guarantor are binding jointly and severally on them and their
respective executors and representatives whomsoever without the necessity of
discussing them in their order;

 

1.3

The headings in this Guarantee are included for convenience only and are to be
ignored in construing this Guarantee.

 

1.4

Unless the context otherwise requires, words and expressions which are defined
in the Lease will bear the same meanings for the purposes of this Guarantee.

 

2Guarantee

 

The Guarantor irrevocably and unconditionally guarantees to the Landlord full
and punctual payment or performance by the Tenant of the Guaranteed Obligations
as and when they fall due for payment or performance and failing such payment or
performance by the Tenant the Guarantor will on demand by the Landlord make
payment or effect performance of the Guaranteed Obligations in question together
with:

 

2.1

all liabilities, losses, costs, damages and expenses incurred by the Landlord by
reason of or in connection with any such failure together with Interest; and

 

2.2

all costs and expenses properly and reasonably incurred by the Landlord in
connection with the enforcement of this Guarantee together with Interest.

 

3Primary Obligation

 

The obligations of the Guarantor under this Guarantee will be independent
primary obligations and not merely those of guarantor or cautioner and if any of
the Guaranteed Obligations are not, or cease to be, valid and enforceable for
any reason whatever (whether or not known to the Landlord) or for any reason are
not recoverable from or capable of performance by the Guarantor under Clause 2
the Guarantor will still be liable to the Landlord in respect of such Guaranteed
Obligations as if they were fully valid and enforceable and/or recoverable or
capable of performance and the Guarantor were principal debtor in place of the
Tenant.

 

4Indemnity

 

4.1

The Guarantor undertakes to indemnify the Landlord on demand against all
liabilities, losses, costs, damages and expenses which the Landlord may incur by
reason of or in connection with any failure

83



--------------------------------------------------------------------------------

 

by the Tenant to make payment of or perform any of the Guaranteed Obligations as
and when they fall due or as a result of any of the Guaranteed Obligations being
or becoming void or unenforceable for any reason or the Guaranteed Obligations
for any reason not being recoverable or capable of performance under Clause 2,
together with Interest.

 

4.2

The Guarantor undertakes to indemnify the Landlord on demand against all
liabilities, losses, costs, damages and expenses which the Landlord may incur by
reason of or in connection with the Tenant proposing or entering into any
company voluntary arrangement or other scheme or arrangement having or
purporting to have the effect of impairing, compromising or releasing any or all
of the Guarantor's obligations under this Guarantee.

 

5

Limitation

 

5.1

If and to the extent that Quotient Suisse SA is liable under this Guarantee for
any Guaranteed Obligations and if complying with such undertaking would
constitute a repayment of capital, a violation of the legally protected reserves
or the payment of a constructive dividend by Quotient Suisse SA or would
otherwise be restricted under Swiss mandatory law and accounting principles then
applicable (the "Restricted Obligations"), Quotient Suisse SA’s liability will
be limited to the amount of Quotient Suisse SA’s freely disposable equity in
accordance with Swiss law and Swiss accounting principles (the "Swiss Available
Amount").

 

5.2

This limitation shall only apply to the extent that it constitutes a requirement
under Swiss mandatory legal and accounting principles at the time Quotient
Suisse SA is required to perform the Restricted Obligations. Such limitation
will not release Quotient Suisse SA from its obligations in excess of the Swiss
Available Amount, but will merely postpone the performance date thereof until
such time(s) when such performance is again permitted from a Swiss legal and
Swiss accounting point of view.

 

5.3

The terms of this Clause 5 are entirely without prejudice to Quotient Limited's
obligation as Guarantor under this Guarantee including without prejudice to the
foregoing generality the terms of Clause 1.2.11.

 

6Guarantor to take new lease

 

Without prejudice to any other provision of this Guarantee if a Relevant Event
occurs, the Landlord may serve notice on the Guarantor within six months after
the Relevant Event requiring the Guarantor to accept, as required by the
Landlord, either:

 

6.1

a new lease of the Property for a period equal to the residue of the term of the
Lease which would have remained if the Relevant Event had not occurred, at the
same rent and on the same terms as the Lease commencing on the date of the
Relevant Event, except that any works carried out by or on behalf of the Tenant
(or its predecessor as tenant under the Lease) will be treated by reference to
the date of entry under the Lease and not the date of the Relevant Event; or

 

6.2

an assignation to the Guarantor of the Tenant's interest under the Lease,
effective from the date of the Relevant Event.

 

6.3

In the event the Landlord requires the Guarantor to enter into a new lease or
assignation in terms of this Clause 6 in circumstances where the Landlord has
retained the whole monies then held under the Rent Deposit Agreement pursuant to
clause 5.3 and/or 5.4 of the Rent Deposit Agreement and there remains in the
Landlord's hands a balance from the Deposit Fund (as defined in the Rent Deposit
Agreement) after settlement of all the outstanding obligations of the Tenant
under the Lease and the Landlord is legally entitled thereto ("the Surplus")
then the Landlord agrees with the Guarantor that the Surplus shall be treated by
the Landlord as a rent deposit under the new lease entered into with the
Guarantor and the Landlord and the Guarantor shall enter into a rent deposit
agreement in respect thereof in the same terms mutatis mutandis as the Rent
Deposit Agreement (excluding clauses 6.1 and 6.2.5 thereof) but subject to such
amendments as the Landlord shall reasonably require to give effect to this
clause.

 

 

 

7Duration

 

84



--------------------------------------------------------------------------------

 

This Guarantee will be a continuing security notwithstanding any intermediate
payment or performance and will remain in force so long as any liability
(including any future or contingent liability):

 

7.1

on the part of the Tenant under the Lease, or

 

7.2

on the part of the Guarantor under this Guarantee

 

remains unfulfilled unless discharged by the Landlord in accordance with Clause
8.

 

8Non-impairment

 

This Guarantee will not be discharged or prejudiced by:

 

8.1

the Landlord holding, acquiring, failing to perfect, releasing or giving up any
obligation, security or remedy (present or future) for the obligations of the
Tenant under the Lease or any neglect, delay or forbearance on the part of the
Landlord in enforcing such obligation, security or remedy;

 

8.2

the Landlord giving time or any other indulgence to the Tenant;

 

8.3

any variation, amendment, supplement or extension whether formal or informal, of
the terms of the Lease or the implementation of any rent review provisions in
the Lease;

 

8.4

the Landlord irritating the Lease;

 

8.5

the Landlord releasing any person(s) comprised in the Tenant from liability
under the Lease, or

 

8.6

any other act, omission or event whereby (but for this Clause) the Guarantor
would be discharged in whole or in part from this Guarantee.

 

9Discharge

 

If the Tenant assigns its interest under the Lease in accordance with the terms
of the Lease, or the Landlord accepts a renunciation of the Tenant's interest
under the Lease, the Landlord will at the request and cost of the Guarantor
grant a valid discharge of this Guarantee as at the date of valid intimation of
such assignation or the effective date of such renunciation (as the case may be)
provided that there are no outstanding claims under the Guarantee, or if there
are any such claims, upon such claims being satisfied in full.

 

10Assignation & Change of Control

 

10.1

The Landlord has the right to assign or transfer this Guarantee to its
successors as landlord under the Lease without the consent of the Guarantor.  

 

10.2

The Guarantor does not have the right to assign or transfer their rights or
obligations under this Guarantee.

 

10.3

In the event of a Change of Control occurring, the Landlord shall not
unreasonably withhold or delay consent to an application by the Guarantor for
this Guarantee to be discharged but that only in exchange for a fresh guarantee
being granted in the same terms as this Guarantee by a replacement Guarantor (or
Guarantors) who is/are in the Landlord's reasonable opinion of sound financial
standing and demonstrably capable of fulfilling the Guarantor's obligations
under this Guarantee.

 

11Postponement of Claims by Guarantor

 

11.1

Until the Guaranteed Obligations have been fully and unconditionally paid or
performed, the Guarantor will not be entitled to share any security held or
money received by the Landlord on account of the Guaranteed Obligations.

 

11.2

Until the Guaranteed Obligations have been fully and unconditionally paid or
performed, the Guarantor waives its rights of subrogation, reimbursement and
indemnity against the Tenant and any other person and any other right they may
have to stand in the place of the Landlord in respect of any security from or
money payable by the Tenant or any other person.

85



--------------------------------------------------------------------------------

 

 

11.3

Until the Guaranteed Obligations have been fully and unconditionally paid or
performed, the Guarantor will have no recourse, nor be entitled to pursue any
right or remedy, against the Tenant arising from the performance of any of the
Guarantor’s obligations under this Guarantee.

 

11.4

In the event of the liquidation, receivership, administration, sequestration or
other insolvency or dissolution of the Tenant the Guaranteed Obligations will be
deemed to continue to be due and outstanding until fully and unconditionally
paid or performed.  The Landlord will be entitled to claim in the liquidation,
receivership, administration, sequestration or other insolvency of the Tenant
for the full amount of the Guaranteed Obligations and to retain the whole of the
dividends from such claim to the exclusion of any rights of the Guarantor as
guarantor in competition with the Landlord until the Landlord's claim is
satisfied in full.

 

12Exclusion of Set Off

 

12.1

All payments due by the Guarantor under this Guarantee will be made without any
retention, deduction, set-off or counterclaim and free from any deduction or
withholding for or on account of any taxes or other charges in the nature of
taxes imposed by any competent authority.  If any such deduction or withholding
is required by law the Guarantor will pay the Landlord such additional amount as
may be necessary to ensure that the Landlord receives the full amount of the
relevant payment as if such deduction or withholding had not been made.

 

12.2

When entering into this Guarantee, Quotient Suisse SA and the Landlord have
assumed that any sum paid or payable by Quotient Suisse SA is not and will not
become subject to any deduction or withholding of Taxes on account of Swiss
Withholding Tax (a “Swiss Tax Deduction”). Notwithstanding that the Landlord and
Quotient Suisse SA do not anticipate that any payment will be subject to Swiss
Tax Deduction, they agree that, in the event that a Swiss Tax Deduction should
be imposed on any payments, any such payment shall, subject to the provisions of
this Guarantee, be increased in an amount which (after making any Swiss Tax
Deduction) would have been due had no Swiss Tax Deduction been made. For this
purpose, the Swiss Withholding tax shall be calculated on the full grossed-up
amount and Quotient Suisse SA shall deduct and pay to the Swiss Federal Tax
Administration the applicable Swiss Withholding Tax.

 

To the extent that a Swiss Tax Deduction is imposed, Quotient Suisse SA shall
promptly complete any procedural formalities (including submitting forms and
documents required by the appropriate Tax authority) to the extent possible and
necessary for the Quotient Suisse SA to obtain authorization (a) to make
payments without them being subject to Swiss Withholding Tax or to being subject
to Swiss Withholding Tax at a rate reduced under applicable double taxation
treaties, as applicable, and (b) for the Landlord to obtain a full or partial
refund of any Swiss Tax Deduction under applicable double taxation treaties.

 

The Landlord shall provide reasonable efforts to cooperate with Quotient Suisse
SA to secure such refund or exemption. When the Landlord has been able to
realize treaty benefits, Quotient Suisse SA will have a refund claim against the
Landlord at the amount of the treaty benefit obtained after the calculation of
the payment as computed under this Clause 12.2. Such refund is subject to any
right of set-off pursuant to this Guarantee and subject to not being in a less
favourable net after-tax position than such the Landlord would have been in if
such Swiss Withholding Tax had not been required in the first instance. Quotient
Suisse SA shall cooperate with the Landlord and shall procure that the Tenant
also cooperates with the parties.

 

12.3

The terms of Clause 12.2 are entirely without prejudice to Quotient Limited's
obligation as Guarantor under this Guarantee including without prejudice to the
foregoing generality the terms of Clause 1.2.11.

 

12.4

The Guarantor will not be entitled to withhold or restrict performance of any
obligation by it under this Guarantee by reason of any purported right or claim
of retention, set off or counterclaim or for any other reason.

 

13Certificate

 

A certificate signed by any authorised signatory on behalf of the Landlord will,
except in the case of manifest error, conclusively constitute the amount of the
Guaranteed Obligations or any sum due by

86



--------------------------------------------------------------------------------

 

the Guarantor under Clause 13 or any other provision of this Guarantee at the
relevant time for all purposes of this Guarantee.

 

14Costs

 

14.1

The Guarantor will pay to the Landlord within five Business Days after written
demand:

 

14.1.1

the costs of registering this Guarantee in the Books of Council and Session and
of obtaining three extracts (one of which will be delivered to the Guarantor's
solicitors);

 

14.1.2

the legal fees and expenses reasonably and properly incurred by the Landlord in
connection with the preparation and completion of any new lease or assignation
entered into under the terms of Clause 5 including the registration dues on such
new lease or assignation;

 

14.1.3

all Value Added Tax on any of the fees, costs and expenses set out above.

 

14.2

If any amount specified in Clause 13.1 is not paid within 14 days of demand the
Guarantor will pay Interest on such amounts.

 

14.3

The Guarantor will be responsible for any Land and Buildings Transaction Tax
chargeable on any such new lease or assignation.

 

15Notices

 

15.1

Any notice, demand, request or certificate required by this Guarantee will be in
writing and may be delivered personally, sent by post or transmitted by fax to
the relevant party using the relevant details specified in Clause 14.3. In the
case of notices served on the Guarantor, notices shall be served on each of the
Guarantor companies.

 

15.2

Any notice, demand, request or certificate will be deemed to be received:

 

15.2.1

if delivered personally, (with proof of delivery) at the time of delivery;

 

15.2.2

if sent by recorded delivery post, 48 hours after the date of posting; and

 

15.2.3

in the case of fax, at the time when the sender's fax machine confirms
transmission;

 

Provided that if, in the case of personal delivery or transmission by fax, such
delivery or transmission occurs outwith normal business hours on a Business Day
or on a day which is not a Business Day, delivery will be deemed to occur on the
next Business Day.

 

15.3

The details referred to in Clause 14.1 are:

 

Guarantor – {Insert details for both landlord companies}

 

Address:[          ]

 

Fax Number:[          ]

 

For the attention of:[          ]

 

[Landlord]

 

Address:[          ]

 

Fax Number:[          ]

 

For the attention of:[          ];

 

or such other address, fax number or person as may be notified in writing from
time to time by the relevant party to the other party for the purposes of this
Clause.]

 

87



--------------------------------------------------------------------------------

 

16Applicable Law and Jurisdiction

 

This Guarantee is governed by and is to be construed in accordance with the law
of Scotland and in so far as not already subject to it, the parties irrevocably
submit to the non-exclusive jurisdiction of the Scottish Courts.

 

17Registration

 

The Guarantor consents to the registration of this Guarantee and any certificate
pursuant to this Guarantee for preservation and execution: IN WITNESS WHEREOF

 

Signed for and on behalf of QUOTIENT LIMITED

 

 

at ...................................... on ...............................

by:

................................................................... (Signature)

 

................................................................... (Full name
in CAPITALS)

Director

 

................................................................... (Signature)

 

................................................................... (Full name
in CAPITALS)

Witness

 

................................................................... (Full
address - witness only)

 

...................................................................ADD BLOCK FOR
QUSTIENT SUISSE SA

 

Signed for and on behalf of ROSLIN ASSETS LIMITED

 

at ...................................... on ...............................

by:

................................................................... (Signature)

 

................................................................... (Full name
in CAPITALS)

Director/Company Secretary/Authorised Signatory

 

................................................................... (Signature)

 

................................................................... (Full name
in CAPITALS)

Witness

 

................................................................... (Full
address - witness only)

 

...................................................................

 




88



--------------------------------------------------------------------------------

 

Part 14

Not used

 




89



--------------------------------------------------------------------------------

 

Part 15

Not used




90



--------------------------------------------------------------------------------

 

Part 16

Rent Deposit

 

DWF CJM/2016677-5

[g20180530144231405392.jpg]

2017

ReNT DEPOSIT AGREEMENT

 

between

 

ALBA BIOSCIENCE LIMITED

 

and

 

ROSLIN ASSETS LIMITED

 

 

Property: Site 3, Bio Campus, Roslin, Midlothian

 

 

 

 




91



--------------------------------------------------------------------------------

 

DEPOSIT AGREEMENT

between

ROSLIN ASSETS LIMITED, incorporated under the Companies Acts (Registered Number
10893348), and having its Registered Office at 5th Floor, Maybrook House, 40
Blackfriars Street, Manchester, M3 2EG, and includes where the context so
requires its successors as Landlord under the Lease ("Landlord")

and

ALBA BIOSCIENCE LIMITED, incorporated under the Companies Acts with Registered
Number SC310584 and having their Registered Office at Douglas Building Pentlands
Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL ("Tenant")

WHEREAS:

(A)

The Landlord is the landlord under the Lease;

(B)

The Tenant is the tenant under the Lease;

(C)

The Landlord has requested, and the Tenant has agreed to lodge with the
Landlord, the Deposit which is to be held by the Landlord as security for the
due performance by the Tenant of its obligations under the Lease.

IT IS AGREED as follows:

1.

Definitions and Interpretation

1.1

In this Agreement:

"Business  Day" means any day other than a Saturday, Sunday or a bank, local or
statutory holiday in Edinburgh, Glasgow or London;

"Deposit" means, initially, the sum of THREE MILLION SIX HUNDRED THOUSAND POUNDS
(£3,600,000) Sterling or, in the event that TWO MILLION FOUR HUNDRED THOUSAND
POUNDS  (£2,400,000) of the initial deposit sum is returned to the Tenant
in  accordance with the terms of Clause 6.1 of this Agreement, the sum of ONE
MILLION TWO HUNDRED THOUSAND POUNDS (£1,200,000);

"Deposit Account" means an account in the name of the Landlord in terms of
Clause 2 which will be an interest-bearing account only if such an account is
generally available in the UK for rent deposits;

"Deposit Fund" means the balance (including any Interest) of the Deposit Account
at any given time;

"EBITDA" means, (a) for so long as Quotient Limited remains a guarantor under
the Guarantee, the Operating Net Profit (or Loss) of QUOTIENT LIMITED, arising
solely from product sales to bona fide third parties (but not any grants or
milestone payments) all as specified in the Consolidated Statements of
Comprehensive Profit (or Loss) contained in the Annual Report filed by the said
QUOTIENT LIMITED  with the United States Securities and Exchange Commission,
such Net Profit (or Loss) to include all expenses of QUOTIENT LIMITED (whether
related to product sales or otherwise and excluding only interest, tax
depreciation and amortisation payments) after having first been adjusted to
remove any allowance for "Compensation expense in respect of share options and
management equity incentives" (or equivalent expense provided for in any Annual
Report filed by the said QUOTIENT LIMITED) or, (b) in the event that Quotient
Limited ceases to be a guarantor under the Guarantee, then in respect of any
such party as shall guarantee the obligations of the Tenant pursuant to the
Guarantee or any subsequent or replacement guarantee, the Operating Net Profit
(or Loss) of such new or replacement guarantor arising solely from product sales
to bona fide third parties (but not any grants or milestone payments) as
contained in independently audited accounts, such Operating Net Profit or Loss
to include all expenses of the guarantor and excluding only interest, tax
depreciation and amortisation payments;

92



--------------------------------------------------------------------------------

 

"Guarantee" means the Guarantee by Quotient Limited and Quotient Suisse SA in
favour of the Tenant dated [ ] 2018 and subsequent date ancillary to the Lease

"Interest" means any interest accruing on the Deposit Account from time to time;

"Lease" means the lease between Quotient Biocampus Limited and the Tenant dated
14 July 2017 and registered or to be registered in the Land Register of Scotland
under Title Number MID[]and registered in the Books of Council and Session on []
as amended by Minute of Variation of Lease between Quotient Biocampus Limited
and the Tenant dated [          ] and registered in the Books of Council and
Session on [          ];]

"Parties" means the Landlord and the Tenant;

"Prescribed Rate" means the rate of interest payable in respect of late payment
of rent and other sums due in terms of the Lease;

"Property" means ALL and WHOLE the subjects known as and forming Site 3, Bio
Campus, Roslin, Midlothian as more particularly described in the Lease;

"Quotient Limited" means QUOTIENT LIMITED, a company incorporated in Jersey with
registered number 109886 and having its registered office at PO Box 1075,
Elizabeth House, 9 Castle Street, St Helier, Jersey, JE2 3RT

"Term" means the term of the Lease together with any continuation whether by Act
of Parliament, tacit relocation or otherwise;

"VAT" means value added tax as provided for in the Value Added Tax Act 1994 and
any tax similar or equivalent to value added tax or performing a similar fiscal
function.

1.2

In this Agreement, unless otherwise specified or the context otherwise
requires:-

 

1.2.1

words importing any gender include all other genders;

 

1.2.2

words importing the singular only include the plural and vice versa;

 

1.2.3

words importing the whole are to be treated as including reference to any part
of the whole;

 

1.2.4

where at any one time there are two or more persons included in the expression
"Tenant", obligations contained in this Agreement which are expressed to be made
by the Tenant are binding jointly and severally on them and their respective
executors and representatives whomsoever without the necessity of discussing
them in their order;

 

1.2.5

words importing individuals include corporations and vice versa;

 

1.2.6

references to this Agreement or to any other document are to be construed as
references to this Agreement or to that other document as modified, amended,
varied, supplemented, assigned, novated or replaced from time to time;

 

1.2.7

any reference to a clause, schedule or part of the schedule is to the relevant
clause, schedule or part of the schedule of or to this Agreement;

 

1.2.8

any phrase introduced by the words "including", "include", "in particular" or
any similar expression is to be construed as illustrative only and is not to be
construed as limiting the generality of any preceding words;

 

1.2.9

any obligation on, or right granted or reserved to, the Landlord may be
fulfilled or exercised by managing agents in place of or in addition to the
Landlord.

93



--------------------------------------------------------------------------------

 

1.3

The headings in this Agreement are included for convenience only and are to be
ignored in construing this Agreement.




94



--------------------------------------------------------------------------------

 

2.

Deposit Account and Deposit Fund

2.1

The Tenant will pay to the Landlord the Deposit and, within five Business Days
after receipt, the Landlord will place the Deposit in the Deposit Account to be
held, subject to the remaining provisions of this Agreement, throughout the
Term.

2.2

In so far as not applied by the Landlord in accordance with the provisions of
this Agreement, the Deposit Fund will be held by the Landlord in trust for both
the Landlord and the Tenant so that the Landlord have the right to apply the
Deposit Fund in accordance with the provisions of this Agreement and the Tenant
retains its right to the Interest (in accordance with the provisions of Clause
3.2) and its reversionary interest in the Deposit Fund.

2.3

The Tenant will be required at all times to maintain the Deposit Fund in an
amount not less than the Deposit and if:-,

 

2.3.1

the Landlord withdraws any part of the Deposit Fund in accordance with
provisions of this Agreement, or

 

2.3.2

for any other reason whatsoever, the Deposit Fund becomes less than the Deposit

then the Tenant will lodge with the Landlord within five Business Days after
written demand such further sum (certified by the Landlord as aftermentioned) as
represents the difference between the Deposit Fund and the Deposit at the time
in question, failing which interest will run on such sum at the Prescribed Rate
from the date of demand until the date of payment.

3.

Interest Earned on Deposit Account

3.1

Interest will beneficially accrue to and be the property of the Tenant and the
Tenant will be responsible for accounting for it to HM Revenue &
Customs.  Without prejudice to the Tenant's obligation to account to HM Revenue
& Customs for the Interest, the Landlord will be entitled to advise HM Revenue &
Customs of the name and address of the Tenant and the amount of the Interest.

3.2

The Interest will be left in the Deposit Account and will form part of the
Deposit Fund.

3.3

The Tenant will be entitled (but not more frequently than once in any year) by
written demand to require the Landlord to uplift from the Deposit Account an
amount equal to any Interest and, subject to any deductions required to be made
by the Landlord at law, to pay it to the Tenant provided that no such payment
will be made if:-

 

3.3.1

at the date of such demand, the Tenant has not complied with its monetary
obligations under the Lease; or

 

3.3.2

such payment would cause the Deposit Fund to be less than the Deposit.

4.

Provision of Account Details

4.1

On reasonable written request from the Tenant (but not more frequently than once
in every year), the Landlord will provide the Tenant with:-

 

4.1.1

details of the Deposit Account; and

 

4.1.2

a written statement of the Interest.

4.2

The Landlord will, on payment to the Tenant of the Deposit Fund in accordance
with Clause 6, provide the Tenant with a written statement showing all deposits
and withdrawals made by the Landlord and all Interest received or remitted by it
to the Tenant in accordance with the provisions of this Agreement.




95



--------------------------------------------------------------------------------

 

5.

Withdrawals by the Landlord

The Landlord may, at any time, withdraw and pay to themselves from the Deposit
Fund:-

5.1

on each occasion that the Tenant fails to pay the rent or other sums (whether or
not any formal demand has been made) for which the Tenant is responsible in
terms of the Lease or under this Agreement, an amount equal to such rent or
other sums due plus any VAT chargeable and interest due on them as provided for
in the Lease;

5.2

on each occasion that the Tenant is in breach of any of its obligations under
the Lease and such breach has not been remedied within such reasonable time as
may be determined by the Landlord (having regard to the nature and extent of the
breach) and notified in writing to the Tenant, a sum or sums plus any VAT
chargeable on them as will meet or go towards meeting the cost to the Landlord
of making good such breach and all loss suffered by the Landlord as a
consequence of such breach (including, without prejudice to the foregoing
generality, the professional costs properly incurred by the Landlord);

5.3

on the appointment of a liquidator or a receiver or an administrator to the
Tenant or the making of a winding-up order or administration order in respect of
the Tenant or the making of a voluntary arrangement in respect of the Tenant,
the whole of the Deposit Fund;  and

5.4

If the Lease is irritated for any reason the whole of the Deposit Fund.

5.5



6.

Return of Deposit Fund

The Landlord will pay to the Tenant:

6.1

The sum of TWO MILLION FOUR HUNDRED THOUSAND POUNDS  (£2,400,000) of the initial
Deposit Fund on the date on which the Tenant has provided to the Landlord
audited annual accounts disclosing an EBITDA of TWENTY FIVE MILLION U.S DOLLARS
($25,000,000) (or such sum in a different currency which shall be equivalent
thereto) or more for each of the two consecutive financial years of the said
Quotient Limited (or of any such party as shall guarantee the obligations of the
Tenant pursuant to the Guarantee or any subsequent or replacement guarantee in
the event that Quotient Limited ceases to be a guarantor under the Guarantee)
immediately preceding the date on which such audited accounts are produced.

6.2

the Deposit Fund within one month after:-

 

6.2.2

the intimation of any permitted assignation by the Tenant of its interest under
the Lease;

 

6.2.3

the expiry of the Term, provided that the Tenant has then complied with its
obligations under the Lease;

 

6.2.4

the renunciation by the Tenant of its interest under the Lease;

 

6.2.5

the date on which the Tenant has provided to the Landlord audited annual
accounts disclosing an EBITDA of TWENTY FIVE MILLION U.S DOLLARS ($25,000,000)
(or such sum in a different currency which shall be equivalent thereto) or more
for each of the three consecutive financial years of the said Quotient Limited
(or of any such party as shall guarantee the obligations of the Tenant pursuant
to the Guarantee or any subsequent or replacement guarantee in the event that
Quotient Limited ceases to be a guarantor under the Guarantee) immediately
preceding the date on which such audited accounts are produced (declaring that
the 2 year period referred to in clause 6.1 of this Agreement and the 3 year
period referred to in Clause 6.2.5 of this Agreement may run concurrently).

 

6.2.6

such earlier date as the Landlord may, in its sole discretion, determine.

6.3

Any dispute or difference between the Landlord and the Tenant in relation to
Clauses 6.1 or 6.2.5 may be referred by either party to the decision of an
independent expert accountant ("the Accountant") to

96



--------------------------------------------------------------------------------

 

be agreed between the parties or in default of agreement to be appointed by the
President or other senior office holder for the time being of the Institute of
Chartered Accountants in Scotland at the request of either party, and the
decision of the Accountant shall be final and binding on the Landlord and the
Tenant and the Accountant shall allow the Landlord and the Tenant a reasonable
period of time within which to make representations to him.  The costs of the
Accountant shall be borne as he shall direct, failing which equally between the
Landlord and the Tenant.

7.

Landlord's Remedies

7.1

Any breach by the Tenant of the provisions of this Agreement will constitute a
breach of the Tenant's obligations under the Lease and the Landlord will be
entitled to exercise its rights of irritancy and others under the Lease in
relation to any such breach of this Agreement and the Landlord's rights
contained in this Agreement will be in addition to, and without prejudice to,
its rights and remedies under the Lease.

7.2

The Tenant acknowledges that, subject only to Clause 7, this Agreement and the
holding by the Landlord of the Deposit Fund will be a matter entirely separate
from the Lease and will not be a defence (whether by way of set-off or
otherwise) to any action for payment by the Landlord under the Lease or to any
irritancy of the Lease.

8.

Alienation

8.1

If the Landlord disposes of its interest as the Landlord under the Lease, it
will:-

 

8.1.1

assign to the party acquiring such interest the Landlord's rights and
obligations under this Agreement; and

 

8.1.2

transfer to such party the Deposit Fund.

8.2

The Tenant is not entitled to assign its interest in this Agreement.

9.

Costs

9.1

The Tenant will pay to the Landlord within five Business  Days after written
demand all bank costs in connection with the operation of the Deposit Account,
failing which the Landlord will, without prejudice to its other rights and
remedies, be entitled to pay them out of the Deposit Fund.

9.2

Each of the Parties will bear its own costs and expenses in connection with the
preparation and completion of this Agreement.

9.3

The Tenant will pay within five Business  Days after written demand the costs of
registering this Agreement in the Books of Council and Session and obtaining
three Extracts (two for the Landlord and one for the Tenant).

10.

Certificate

A certificate or statement signed by any authorised signatory on behalf of the
Landlord will be conclusive and binding on the Parties, except in the case of
manifest or demonstrable error.

11.

Applicable Law and Jurisdiction

This Agreement is governed by and is to be construed in accordance with the law
of Scotland and in so far as not already subject to it, the Parties irrevocably
submit to the non-exclusive jurisdiction of the Scottish Courts.

12.

Consent to Registration

The Parties consent to registration of this Agreement and of any certificate or
statement under it for preservation and execution:  IN WITNESS WHEREOF

 

97



--------------------------------------------------------------------------------

 

Part 17

Landlord Waivers

 

 

 




98



--------------------------------------------------------------------------------

 

Part 18

 

CAPITAL ALLOWANCES

 

1.

In this Part of the Schedule:-

 

1.1.1

"Available Fixtures" means the Fixed Plant in respect of which the Seller has
not claimed allowances under CAA;

 

1.1.2

"CAA" means Capital Allowances Act 2001;

 

1.1.3

"CA Report" means the draft report dated December 2017 by CBRE;

 

1.1.4

"Earliest Claim Period" means the earliest chargeable period of the Seller in
which relevant qualifying expenditure can be allocated to a capital allowances
pool and in respect of which the Seller is entitled to amend its income or
corporation tax return as applicable pursuant to Paragraph 1.5;

 

1.1.5

"Election Notice" means a notice of election under Section 198 of the CAA in the
form contained in Part 10 of the Schedule;

 

1.1.6

"Fixed Plant" means such plant and machinery (within the meaning of the CAA) as
constitutes a fixture or fixtures and which is included in the sale of the
Property;

 

1.1.7

"General Pool Available Fixtures" means those Available Fixtures which are not
Special Rate Available Fixtures; and

 

1.1.8

"Special Rate Available Fixtures" means those Available Fixtures on which the
Seller has incurred special rate expenditure (as defined in Section 104A of the
CAA).

1.2

The Seller confirms that:

 

1.2.1

it is the past owner (as defined in Section 187A(2) of the CAA) of each
Available Fixture;

 

1.2.2

there is no Fixed Plant other than Available Fixtures;

 

1.2.3

it did not enter into an election under Section 198 of the CAA in respect of the
Available Fixtures when it acquired the Property; and

 

1.2.4

it has not allocated any qualifying expenditure incurred on any Available
Fixture to a pool pursuant to Section 53 of the CAA.

1.3

The Parties have provisionally agreed the amount of qualifying expenditure
incurred by the Seller on General Pool Available Fixtures as£5,486,982.44and the
Special Rate Available Fixtures as£8,744.268.00and have agreed to instruct at
the Seller's cost the finalisation of the CA Report to determine the exact
amount of qualifying expenditure incurred by the Seller on the General Pool
Available Fixtures and the Special Rate Available Fixtures which are to be
pooled pursuant to paragraph 1.5 by ,no later than three months after
Completion, and which determination shall be subject to the Purchaser's approval
acting reasonably.  The Finalised Report shall not contain any materially
adverse (from the Purchaser's perspective) deviations from the figures specified
in this Clause 1.3.  The use of Table C contained in Part 10 of the Schedule
(and the allocations within it) shall be completed as specified by the Purchaser
and by the CA Report.

1.4

The Seller will take all reasonable steps to facilitate the completion of the CA
Report determination of the amounts to be allocated to the pools pursuant to
paragraph 1.5, including permitting access to the Property.

99



--------------------------------------------------------------------------------

 

1.5

For the purposes of meeting the pooling requirement (within the meaning of
Section 187A(4) of the CAA) the Seller undertakes to allocate to a main pool the
amount of qualifying expenditure on General Pool Available Fixtures specified in
the CA Report pursuant to paragraph 1.3 and to allocate to a special rate pool
the amount of qualifying expenditure on Special Rate Available Fixtures
specified in the CA Report in each case by amending its relevant tax return for
the Earliest Claim Period (and any subsequent tax return in which the pooling is
required to be taken into account) no later than 20 business days after
determination of the qualifying expenditure in accordance with paragraph 1.3.

1.6

The Seller will not claim any writing-down allowances in respect of the
qualifying expenditure allocated to a pool pursuant to paragraph 1.5.

1.7

Within 20 business days after the CA Report is finalised which shall specify the
amounts of the Seller’s qualifying expenditure which are to be allocated to the
pools pursuant to paragraph 1.5 and the Seller and (as the Purchaser shall
procure) the Beneficial Owner will sign in duplicate the Election Notice with
such determined amounts included as the Seller’s disposal values of the General
Pool Available Fixtures and the Special Rate Available Fixtures and deliver the
duplicate to the other Party. The Price Retention shall be payable by the
Purchaser to the Seller within 3 business days of the Purchaser's receipt of the
Election Notices duly signed by the Seller ("the Payment Date").

1.8

Promptly following the allocation of the Seller’s qualifying expenditure on the
Available Fixtures to the pools pursuant to paragraph 1.5 the Seller will notify
the Purchaser in writing of such pooling and each party will submit its copy of
the completed Election Notice to HMRC in accordance with Section 201 of the CAA
by the end of the Earliest Claim Period.

1.9

If HMRC challenges the expenditure allocated to either pool pursuant to
paragraph 1.5 the Seller will as soon as reasonably practicable and in any event
within ten days, give written notice of it to the Purchaser and the Seller will,
at the reasonable cost of the Purchaser, take such action as the Purchaser may
reasonably request by notice in writing given to the Seller to avoid, dispute,
defend, resist or appeal against such challenge from HMRC.

1.10

The Parties undertake to use reasonable endeavours to ensure that the conditions
of Section 187A of the CAA are satisfied to the extent such provisions are
applicable and such satisfaction is possible to enable the Beneficial Owner to
claim writing down allowances in respect of the Available Fixtures to the extent
permitted by the CAA.

1.11

If and to the extent that the Purchaser shall reasonably require, Alba shall be
a party to the documentation required in terms of this Part 18 of the Schedule
in addition to (or in substitution for) the Seller including potentially
entering into the Election Notice or such separate notice all as shall be
reasonably required by the Purchaser to enable the Beneficial Owner to obtain
valid Election Notice(s) in respect of the qualifying expenditure approximately
to the specific monetary values provisionally set out in Paragraph 1.3.

 

 

 

 

 

Part 19

 

VAT Notification

 

[TO BE PRINTED ON THE HEADED NOTEPAPER OF ROSLIN ESTATE COMPANY]

 

VAT NOTIFICATION

100



--------------------------------------------------------------------------------

 

[   ]

[      ] 2018

Dear Sirs

Site 3, Bio Campus, Roslin, Midlothian (the "Property")

Value Added Tax (Special Provisions) Order 1995 (the "VAT Order")

We hereby notify you in accordance with Article 5(2A)(b) of the VAT Order that
Article 5(2B) of the VAT Order does not apply to us in relation to the purchase
of the Property from you.

Yours faithfully

 

 

For and on behalf of Roslin Estate Company

 




101



--------------------------------------------------------------------------------

 

Part 20

 

Notice to Adopt Statement of Practice

Notice

 

PROPERTY:  ALL and WHOLE the subjects known as Site 3, Bio Campus, Roslin,
Midlothian registered or undergoing registration in the Land Register of
Scotland under Title Number MID[    ]

TRANSFEROR/SELLER:  QUOTIENT BIOCAMPUS LIMITED, a company incorporated under the
Companies Acts (Registered Number SC514165) and having their Registered Office
at Douglas Building, Pentlands Science Park, Bush Loan, Penicuik, Midlothian,
EH26 0PL (the “Seller”)

NOMINEE/PURCHASER:  [           ] Assets Limited, incorporated under the
Companies Acts (Registered Number [               ]) and having its Registered
Office at 5th Floor, Maybrook House, 40 Blackfriars Street M3 2EG (the
“Purchaser”)

FUTURE BENEFICIAL OWNER:   [             ] Estate Company (A Partnership) of 5th
Floor Maybrook House, 40 Blackfriars Street, Manchester M3 2EG (the “Beneficial
Owner”)

The Seller, the Purchaser and the Beneficial Owner confirm that they have agreed
to adopt the optional practice set out in HMRC’s Business Brief 10/96 in
relation to the purchase of the Property pursuant to an Agreement
dated                       and                      between the Seller and the
Purchaser

Following the transfer of the Property, the Purchaser will hold the legal title
as nominee for the Beneficial Owner.

 

 

SIGNED for and on behalf of the Seller

 

 

SIGNED for and on behalf of the Purchaser

 

 

SIGNED for and on behalf of the Beneficial Owner

 

102

